 



Exhibit 10.1
Execution Version
PLAINS ALL AMERICAN PIPELINE, L.P.
PAA FINANCE CORP.
$400,000,000 6.125% Notes due 2017
$600,000,000 6.650% Notes due 2037
Purchase Agreement
October 23, 2006
Citigroup Global Markets Inc.
UBS Securities LLC
Banc of America Securities LLC
J.P. Morgan Securities Inc.
Wachovia Capital Markets, LLC
BNP Paribas Securities Corp.
SunTrust Capital Markets, Inc.
Comerica Securities, Inc.
Commerzbank Capital Markets Corp.
DnB NOR Markets, Inc.
Fortis Securities LLC
HSBC Securities (USA) Inc.
ING Financial Markets LLC
Mitsubishi UFJ Securities International plc
Piper Jaffray & Co.
RBC Capital Markets Corporation
Scotia Capital (USA) Inc.
Daiwa Securities America Inc.
SG Americas Securities, LLC
Wedbush Morgan Securities Inc.
Wells Fargo Securities, LLC
c/o Citigroup Global Markets Inc.
     388 Greenwich St., 34th Floor
     New York, New York 10013
Ladies and Gentlemen:
          Plains All American Pipeline, L.P., a Delaware limited partnership
(the “Partnership”), and PAA Finance Corp., a Delaware corporation (“PAA
Finance,” and together with the Partnership, the “Issuers”), propose to issue
and sell to the several initial purchasers named in Schedule 1 hereto (the
“Initial Purchasers”) $400,000,000 aggregate principal amount of 6.125% Notes
due 2017 (the “2017 Securities”) and $600,000,000 aggregate principal amount of
6.650% Notes due 2037 (the “2037 Securities,” and together with the 2017
Securities, the

 



--------------------------------------------------------------------------------



 



“Securities”). The Securities are to be issued under an indenture dated as of
September 25, 2002 (the “Base Indenture”), among the Issuers and U.S. Bank
National Association, as successor trustee (the “Trustee”), as amended by the
Ninth Supplemental Indenture and the Tenth Supplemental Indenture, each to be
dated as of October 30, 2006, among the Issuers, the Trustee and the
subsidiaries of the Partnership named therein (the Base Indenture, as so
amended, the “Indenture”). Each series of the Securities will have the benefit
of a registration rights agreement (each, a “Registration Rights Agreement”), to
be dated as of the Closing Date (as defined in Section 3), among the Issuers,
the other Plains Parties party thereto and the Initial Purchasers, pursuant to
which and subject to the terms and conditions therein, the Issuers will agree to
exchange the Securities with securities (the “Exchange Securities”) that have
been registered under the Act. Certain terms used herein are defined in
Section 19 hereof.
          Plains AAP, L.P., a Delaware limited partnership (the “General
Partner”), is the general partner of the Partnership. Plains All American GP
LLC, a Delaware limited liability company (“GP LLC”), is the general partner of
the General Partner. The Partnership owns 100% of the issued and outstanding
shares of Plains Marketing GP Inc., a Delaware corporation (“GP Inc.”), which is
the general partner of each of Plains Marketing, L.P., a Texas limited
partnership (“Plains Marketing”), and Plains Pipeline, L.P., a Texas limited
partnership (“Plains Pipeline”). Plains Marketing owns 100% of the issued and
outstanding shares of PAA Finance; a 100% membership interest in Plains
Marketing Canada LLC, a Delaware limited liability company (“PMC LLC”); a 99.99%
limited partner interest in Plains Marketing Canada, L.P., an Alberta limited
partnership (“PMC LP”); a 100% membership interest in Plains LPG Services GP
LLC, a Delaware limited liability company (“LPG LLC”); a 100% membership
interest in Plains Marketing International GP LLC, a Delaware limited liability
company (“PMI GP LLC”); a 99.999% limited partner interest in Plains LPG
Services, L.P., a Delaware limited partnership (“LPG Services LP”); a 99.999%
limited partner interest in Plains LPG Marketing, L.P., a Texas limited
partnership (“LPG Marketing LP”) and a 99.999% limited partner interest in
Plains Marketing International, L.P., a Texas limited partnership (“PMI LP”).
LPG LLC owns a 0.001% general partner interest in LPG Services LP and a 0.001%
general partner interest in LPG Marketing LP. LPG Services LP owns a 100%
membership interest in Lone Star Trucking, LLC, a California limited liability
company (“Lone Star”). PMI GP LLC owns a 0.001% general partner interest in PMI
LP. PMC LLC owns 100% of the issued and outstanding share capital of PMC (Nova
Scotia) Company, a Nova Scotia unlimited liability company (“PMC NS”). PMC NS
owns a 0.01% general partner interest in PMC LP. Plains Pipeline owns 100%
membership interests in each of Basin Holdings GP LLC, a Delaware limited
liability company (“Basin LLC”), and Rancho Holdings GP LLC, a Delaware limited
liability company (“Rancho LLC”), and 99.999% limited partner interests in Basin
Pipeline Holdings, L.P., a Delaware limited partnership (“Basin LP”) and Rancho
Pipeline Holdings, L.P., a Delaware limited partnership (“Rancho LP”). The
Partnership owns a 50% membership interest in PAA/Vulcan Gas Storage, LLC, a
Delaware limited liability company (the “Joint Venture”). Basin LLC owns a
0.001% general partner interest in Basin LP, and Rancho LLC owns a 0.001%
general partner interest in Rancho LP. GP Inc., Plains Marketing, Plains
Pipeline, PAA Finance, PMC LLC, PMC LP, PMC NS, Basin LLC, Basin LP, Rancho LLC,
Rancho LP, LPG LLC, LPG Services LP, LPG Marketing LP, PMI GP LLC, PMI LP and
Lone Star are collectively called the “Subsidiaries.” PMC LP and PMC NS are
collectively called the “Canadian Subsidiaries.” The Partnership, PAA Finance,
the General Partner, GP LLC, GP Inc., Plains Marketing, Plains Pipeline, PMC
LLC, PMC LP, PMC NS, Basin LLC, Basin LP, Rancho LLC, Rancho LP, LPG LLC, LPG

2



--------------------------------------------------------------------------------



 



Services LP, LPG Marketing LP, PMI GP LLC, PMI LP and Lone Star are collectively
called the “Plains Parties.”
          The sale of the Securities to the Initial Purchasers will be made
without registration of the Securities under the Act in reliance upon exemptions
from the registration requirements of the Act.
          In connection with the sale of the Securities, the Issuers have
prepared a preliminary offering memorandum dated October 23, 2006 (the
“Preliminary Offering Memorandum”), and have prepared a pricing supplement (the
“Pricing Supplement”), dated October 23, 2006, the form of which is attached as
Exhibit A hereto, describing the terms of each series of the Securities, each
for use by the Initial Purchasers in connection with their solicitation of
offers to purchase the Securities. As used herein, “Offering Memorandum” shall
mean the Preliminary Offering Memorandum, as supplemented by the Pricing
Supplement and any exhibits thereto and any information incorporated by
reference therein, in the most recent form that has been prepared and delivered
to the Initial Purchasers in connection with their solicitation of offers to
purchase Securities prior to the date and time that this Agreement is executed
and delivered by the parties hereto (the “Execution Time”). Promptly after the
Execution Time and in any event no later than the second business day following
the Execution Time, the Issuers shall deliver or cause to be delivered copies,
in such quantities and at such places as the Initial Purchasers shall reasonably
request, of the Final Offering Memorandum (the “Final Offering Memorandum”),
which will consist of the Preliminary Offering Memorandum with only such changes
thereto as are required to reflect the information contained in the Pricing
Supplement and such other changes as the Partnership reasonably deems
appropriate following notice to the Initial Purchasers or their legal counsel,
and from and after the time the Final Offering Memorandum is delivered as set
forth in this sentence, all references herein to the Offering Memorandum shall
be deemed to be a reference to the Offering Memorandum and the Final Offering
Memorandum. The Issuers hereby confirm that they have authorized the use of the
Offering Memorandum and the Final Offering Memorandum, and any amendment or
supplement thereto, in connection with the offer and sale of the Securities by
the Initial Purchasers. Unless stated to the contrary, any references herein to
the terms “amend,” “amendment” or “supplement” with respect to the Offering
Memorandum and the Final Offering Memorandum shall be deemed to refer to and
include any information filed under the Exchange Act subsequent to the date of
such Offering Memorandum or Final Offering Memorandum which is incorporated by
reference therein.
          1. Representations and Warranties of the Plains Parties. The Plains
Parties, jointly and severally, represent and warrant to the Initial Purchasers
as set forth below in this Section 1.
     (a) As of its date and on the Closing Date, the Final Offering Memorandum
will not (and any amendment or supplement thereto, at the date thereof and at
the Closing Date, will not) contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the Issuers make no representation or
warranty as to the information contained in or omitted from the Final Offering
Memorandum, or any amendment or supplement thereto, in

3



--------------------------------------------------------------------------------



 



reliance upon and in conformity with information furnished in writing to the
Issuers by or on behalf of the Initial Purchasers specifically for inclusion
therein.
     (b) The Offering Memorandum, as of the Execution Time does not contain, and
on the Closing Date will not contain, any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the Issuers make no representation or
warranty as to the information contained in or omitted from the Offering
Memorandum in reliance upon and in conformity with written information furnished
to the Issuers by or on behalf of the Initial Purchasers specifically for
inclusion therein. The documents incorporated by reference in the Offering
Memorandum, when filed with the Commission, conformed or will conform, as the
case may be, in all material respects to the applicable requirements of the
Exchange Act and the rules and regulations of the Commission thereunder, and did
not and will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
     (c) None of the Plains Parties, nor any person acting on its or their
behalf has, directly or indirectly, made offers or sales of any security, or
solicited offers to buy any security, under circumstances that would require the
registration of the Securities under the Act.
     (d) None of the Plains Parties, nor any person acting on its or their
behalf has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with any offer or sale of the
Securities in the United States.
     (e) The Securities satisfy the eligibility requirements of Rule 144A(d)(3)
under the Act.
     (f) None of the Plains Parties, nor any person acting on its or their
behalf has engaged in any directed selling efforts with respect to the
Securities, and each of them has complied with the offering restrictions
requirement of Regulation S. Terms used in this paragraph have the meanings
given to them by Regulation S.
     (g) The Partnership is subject to and in compliance with the reporting
requirements of Section 13 or Section 15(d) of the Exchange Act.
     (h) Subject to compliance by the Initial Purchasers with the procedures set
forth in Section 4 hereof, it is not necessary in connection with the offer,
sale and delivery of the Securities by the Issuers to the Initial Purchasers and
the initial resale by the Initial Purchasers in the manner contemplated by this
Agreement and the Offering Memorandum to register the Securities under the Act
or to qualify the Indenture under the Trust Indenture Act.
     (i) The Issuers have not paid or agreed to pay to any person any
compensation for soliciting another to purchase any securities of the Issuers
(except as contemplated by this Agreement).

4



--------------------------------------------------------------------------------



 



     (j) None of the Plains Parties, nor any person acting on its or their
behalf has taken, directly or indirectly, any action designed to cause or which
has constituted or which might reasonably be expected to cause or result, under
the Exchange Act or otherwise, in the stabilization or manipulation of the price
of any security of the Issuers to facilitate the sale or resale of the
Securities.
     (k) Each of the Plains Parties and the Joint Venture has been duly formed
or incorporated and is validly existing in good standing as a limited
partnership, limited liability company, corporation or unlimited liability
company under the laws of its respective jurisdiction of formation or
incorporation with full corporate, partnership, limited liability company or
unlimited liability company power and authority, as the case may be, to own or
lease its properties and to conduct its business, in each case in all material
respects. Each of the Plains Parties and the Joint Venture is duly registered or
qualified as a foreign corporation, limited partnership, limited liability
company or unlimited liability company, as the case may be, for the transaction
of business under the laws of each jurisdiction in which the character of the
business conducted by it or the nature or location of the properties owned or
leased by it makes such registration or qualification necessary, except where
the failure so to register or qualify would not have a material adverse effect
on the condition (financial or other), business, prospects, properties, net
worth or results of operations of the Partnership, the Subsidiaries and the
Joint Venture, taken as a whole.
     (l) GP LLC has full limited liability company power and authority to act as
the general partner of the General Partner; the General Partner has full
partnership power and authority to act as the general partner of the
Partnership; GP Inc. has full corporate power and authority to act as the
general partner of Plains Marketing and Plains Pipeline; Basin LLC has full
limited liability company power and authority to act as the general partner of
Basin LP; Rancho LLC has full limited liability company power and authority to
act as the general partner of Rancho LP; PMC NS has full unlimited liability
company power and authority to act as the general partner of PMC LP; LPG LLC has
full limited liability company power and authority to act as the general partner
of LPG Services LP and LPG Marketing LP; PMI GP LLC has full limited liability
company power and authority to act as the general partner of PMI LP, in each
case in all material respects.
     (m) GP LLC is the sole general partner of the General Partner, with a 1.0%
general partner interest in the General Partner, and the General Partner is the
sole general partner of the Partnership, with a 2.0% general partner interest in
the Partnership; such general partner interests have been duly authorized and
validly issued in accordance with the agreement of limited partnership of the
General Partner (as in effect on the date hereof and as the same may be amended
or restated prior to the Closing Date, such agreement being referred to herein
as the “General Partner Partnership Agreement”) and the Third Amended and
Restated Agreement of Limited Partnership of the Partnership (as the same may be
amended or restated prior to the Closing Date, the “Partnership Agreement”),
respectively; GP LLC owns such general partner interest in the General Partner
and the General Partner owns such general partner interest in the Partnership,
in each case, free and clear of all liens, encumbrances, security interests,
equities, charges or claims; and the General Partner owns all of the Incentive
Distribution Rights (as such

5



--------------------------------------------------------------------------------



 



capitalized term is defined in the Partnership Agreement) free and clear of all
liens, encumbrances, security interests, equities, charges or claims.
     (n) GP Inc. is the sole general partner of Plains Marketing, with a .001%
general partner interest in Plains Marketing, and the sole general partner of
Plains Pipeline, with a .001% general partner interest in Plains Pipeline; such
general partner interests have been duly authorized and validly issued in
accordance with the agreement of limited partnership of Plains Marketing and the
agreement of limited partnership of Plains Pipeline, respectively (in each case,
as in effect on the date hereof and as the same may be amended or restated prior
to the Closing Date, such agreements being referred to herein as the “Plains
Marketing Partnership Agreement” and the “Plains Pipeline Partnership
Agreement,” respectively); and GP Inc. owns such general partner interests free
and clear of all liens, encumbrances, security interests, equities, charges or
claims.
     (o) All of the outstanding shares of capital stock or other equity
interests (other than general partner interests) of each Subsidiary and the
Joint Venture (a) have been duly authorized and validly issued (in the case of
an interest in a limited partnership or limited liability company, in accordance
with the Organizational Documents (as defined in Section 1(u) below) of such
Subsidiary or the Joint Venture), are fully paid (in the case of an interest in
a limited partnership or limited liability company, to the extent required under
the Organizational Documents of such Subsidiary or the Joint Venture) and
nonassessable (except (i) in the case of an interest in a Delaware limited
partnership or Delaware limited liability company, as such nonassessability may
be affected by Section 17-607 of the Delaware Revised Uniform Limited
Partnership Act (the “Delaware LP Act”) or Section 18-607 of the Delaware
Limited Liability Company Act (the “Delaware LLC Act”), as applicable, (ii) in
the case of an interest in a limited partnership or limited liability company
formed under the laws of another domestic state, as such nonassessability may be
affected by similar provisions of such state’s limited partnership or limited
liability company statute, as applicable, and (iii) in the case of an interest
in an entity formed under the laws of a foreign jurisdiction, as such
nonassessability may be affected by similar provisions of such jurisdiction’s
corporate, partnership or limited liability company statute, if any, as
applicable) and (b) except for a 50% membership interest in the Joint Venture
owned by Vulcan Gas Storage LLC, are owned, directly or indirectly, by the
Partnership, free and clear of all liens, encumbrances, security interests,
equities, charges or claims.
     (p) All outstanding general partner interests in each Subsidiary that is a
partnership have been duly authorized and validly issued in accordance with the
Organizational Documents of such Subsidiaries and are owned, directly or
indirectly, by the Partnership, free and clear of all liens, encumbrances,
security interests, equities, charges or claims.
     (q) The Partnership has no direct or indirect majority-owned subsidiaries
other than the Subsidiaries, Atchafalaya Pipeline, L.L.C. (“Atchafalaya
Pipeline”) and Andrews Partners, LLC (“Andrews Partners”). None of Atchafalaya
Pipeline or Andrews Partners, individually or considered as a whole, would be
deemed to be a significant subsidiary (as such term is defined in Rule 405 under
the Act). The Issuers

6



--------------------------------------------------------------------------------



 



have no independent assets or operations and the guarantees of the Subsidiaries
are full and unconditional and joint and several. The footnotes to the
Partnership’s financial statements included or incorporated by reference in the
Offering Memorandum include the appropriate disclosure required by Note 1 to
Rule 3-10(f) of Regulation S-X, including the narrative disclosures specified in
paragraphs (i)(9) and (i)(10) of Rule 3-10.
     (r) The offering and sale of the Securities as contemplated by this
Agreement do not give rise to any rights for or relating to the registration of
any other securities of the Issuers, except such rights as have been waived or
satisfied. The Securities, when issued and delivered against payment therefor as
provided herein, the Exchange Securities, when issued and delivered as provided
in the Registration Rights Agreements, the Indenture and the Registration Rights
Agreements will conform in all material respects to the descriptions thereof
contained in the Offering Memorandum. The Issuers have all requisite power and
authority to issue, sell and deliver the Securities, in accordance with and upon
the terms and conditions set forth in this Agreement, their respective
Organizational Documents, the Indenture and the Offering Memorandum and to issue
and deliver the Exchange Securities, in accordance with and upon the terms and
conditions set forth in this Agreement, the Registration Rights Agreements,
their respective Organizational Documents, the Indenture and the Offering
Memorandum. At the Closing Date, all corporate, partnership and limited
liability company action, as the case may be, required to be taken by the Plains
Parties or any of their stockholders, partners or members for the authorization,
issuance, sale and delivery of the Securities shall have been validly taken.
     (s) The execution and delivery of, and the performance by each of the
Plains Parties of their respective obligations under, this Agreement have been
duly and validly authorized by each of the Plains Parties, and this Agreement
has been duly executed and delivered by each of the Plains Parties, and
constitutes the valid and legally binding agreement of each of the Plains
Parties, enforceable against each of the Plains Parties in accordance with its
terms, provided that the enforceability hereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and except as rights to indemnity and
contribution hereunder may be limited by federal or state securities laws.
     (t) The execution and delivery of, and the performance by each of the
Plains Parties of their respective obligations under, the Indenture have been
duly and validly authorized by each of the Plains Parties, and the Indenture,
assuming due authorization, execution and delivery of the Base Indenture and the
Ninth and Tenth Supplemental Indentures thereto by the Trustee, when such Ninth
and Tenth Supplemental Indentures are executed and delivered by each of the
Plains Parties, will constitute the valid and legally binding agreement of each
of the Plains Parties, enforceable against each of the Plains Parties in
accordance with its terms; the Securities have been duly authorized, and, when
executed and authenticated in accordance with the provisions of the Indenture
and delivered to and paid for by the Initial Purchasers, will have been duly
executed and delivered by each of the Issuers and will constitute the valid and
legally binding

7



--------------------------------------------------------------------------------



 



obligations of the Issuers, enforceable against the Issuers in accordance with
their terms and entitled to the benefits of the Indenture; the Exchange
Securities have been duly authorized and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered in accordance with
the applicable Registration Rights Agreement, will have been duly executed and
delivered by each of the Issuers and will constitute the valid and legally
binding obligations of the Issuers, enforceable against the Issuers in
accordance with their terms and entitled to the benefits of the Indenture; and
each Registration Rights Agreement has been duly and validly authorized and,
when executed and delivered by each of the Plains Parties, will constitute the
valid and legally binding agreement of each of the Plains Parties, enforceable
against each of the Plains Parties in accordance with its terms; provided that,
with respect to each, the enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and except as rights to indemnity and
contribution hereunder may be limited by federal or state securities laws.
     (u) The Partnership Agreement is a valid and legally binding agreement of
the General Partner, enforceable against the General Partner in accordance with
its terms; the Plains Marketing Partnership Agreement is a valid and legally
binding agreement of GP Inc. and the Partnership, enforceable against each of
them in accordance with its terms; the Plains Pipeline Partnership Agreement is
a valid and legally binding agreement of GP Inc. and Plains Marketing,
enforceable against each of them in accordance with its terms; the agreement of
limited partnership of Basin LP (as in effect on the date hereof and as the same
may be amended or restated prior to the Closing Date, the “Basin LP Partnership
Agreement”) is a valid and legally binding agreement of Basin LLC and Plains
Pipeline, enforceable against each of them in accordance with its terms; the
agreement of limited partnership of Rancho LP (as in effect on the date hereof
and as the same may be amended or restated prior to the Closing Date, the
“Rancho LP Partnership Agreement”) is a valid and legally binding agreement of
Rancho LLC and Plains Pipeline, enforceable against each of them in accordance
with its terms; and the agreement of limited partnership of PMC LP (as in effect
on the date hereof and as the same may be amended or restated prior to the
Closing Date, the “PMC LP Partnership Agreement”) has been duly authorized,
executed and delivered by each of PMC NS and Plains Marketing and is a valid and
legally binding agreement of PMC NS and Plains Marketing enforceable against
each of them in accordance with its terms; the Limited Liability Company
Agreement of PMC LLC (as in effect on the date hereof and as the same may be
amended or restated prior to the Closing Date, the “PMC LLC Agreement”) has been
duly authorized, executed and delivered by Plains Marketing and is a valid and
legally binding agreement of Plains Marketing, enforceable against it in
accordance with its terms; the Limited Liability Company Agreement of LPG LLC
(as in effect on the date hereof and as the same may be amended or restated
prior to the Closing Date, the “LPG LLC Agreement”) has been duly authorized,
executed and delivered by Plains Marketing and is a valid and legally binding
agreement of Plains Marketing, enforceable against it in accordance with its
terms; the Limited Liability Company Agreement of PMI GP LLC (as in effect on
the date hereof and as the same may be amended or restated prior to the Closing
Date, the “PMI GP LLC Agreement”) has been duly authorized,

8



--------------------------------------------------------------------------------



 



executed and delivered by Plains Marketing and is a valid and legally binding
agreement of Plains Marketing, enforceable against it in accordance with its
terms; the agreement of limited partnership of LPG Services LP (as in effect on
the date hereof and as the same may be amended or restated prior to the Closing
Date, the “LPG Services LP Partnership Agreement”) is a valid and legally
binding agreement of LPG LLC and Plains Marketing, enforceable against each of
them in accordance with its terms; the agreement of limited partnership of LPG
Marketing LP (as in effect on the date hereof and as the same may be amended or
restated prior to the Closing Date, the “LPG Marketing LP Partnership
Agreement”) is a valid and legally binding agreement of LPG LLC and Plains
Marketing, enforceable against each of them in accordance with its terms; the
agreement of limited partnership of PMI LP (as in effect on the date hereof and
as the same may be amended or restated prior to the Closing Date, the “PMI LP
Partnership Agreement”) is a valid and legally binding agreement of PMI GP LLC
and Plains Marketing, enforceable against each of them in accordance with its
terms; the Limited Liability Company Agreement of Lone Star (as in effect on the
date hereof and as the same may be amended or restated prior to the Closing
Date, the “Lone Star LLC Agreement”) has been duly authorized, executed and
delivered by LPG Services LP and is a valid and legally binding agreement of LPG
Services LP, enforceable against it in accordance with its terms; and the
Limited Liability Company Agreement of the Joint Venture (as in effect on the
date hereof and as the same may be amended or restated prior to the Closing
Date, the “Gas Storage LLC Agreement”) has been duly authorized, executed and
delivered by the Partnership and, assuming due authorization, execution and
deliver by the other parties, thereto, is a valid and legally binding agreement
of the Partnership, enforceable against it in accordance with its terms;
provided that, with respect to each such agreement, the enforceability thereof
may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law).
     (v) None of the offering, issuance and sale by the Issuers of the
Securities, the issuance of the Exchange Securities, the execution, delivery and
performance of this Agreement by the Plains Parties, the consummation of the
transactions contemplated hereby, the execution, delivery and performance of the
Indenture and the Registration Rights Agreements by the Plains Parties which are
parties thereto or the consummation of the transactions contemplated thereby
(i) conflicts or will conflict with or constitutes or will constitute a
violation of the agreement or certificate of limited partnership, limited
liability company agreement, certificate of formation, certificate or articles
of incorporation, bylaws or other similar organizational documents (in each case
as in effect on the date hereof and as the same may be amended or restated prior
to the Closing Date) (“Organizational Documents”) of any of the Plains Parties,
(ii) conflicts or will conflict with or constitutes or will constitute a breach
or violation of, a change of control or a default under (or an event which, with
notice or lapse of time or both, would constitute such an event), any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which any of the Plains Parties is a party or by which any of them or any of
their respective properties may be bound, (iii) violates or will violate any
statute, law or regulation or any order, judgment, decree or injunction of any
court or governmental agency or body directed to any of the Plains Parties or
any of their

9



--------------------------------------------------------------------------------



 



properties in a proceeding to which any of them or their property is a party or
(iv) will result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of any of the Plains Parties or the
Joint Venture, which conflicts, breaches, violations or defaults, in the case of
clauses (ii), (iii) or (iv), would have a material adverse effect upon the
condition (financial or other), business, prospects, properties, net worth or
results of operations of the Partnership, the Subsidiaries and the Joint
Venture, taken as a whole.
     (w) No permit, consent, approval, authorization, order, registration,
filing or qualification of or with any court, governmental agency or body is
required in connection with the offering, issuance and sale by the Issuers of
the Securities, the issuance of the Exchange Securities, the execution, delivery
and performance of this Agreement by the Plains Parties, the consummation of the
transactions contemplated hereby, the execution, delivery and performance of the
Indenture and the Registration Rights Agreements by the Plains Parties which are
parties thereto or the consummation of the transactions contemplated thereby,
except for such permits, consents, approvals and similar authorizations as will
be obtained pursuant to the Registration Rights Agreements, under the Act and
the Trust Indenture Act, and as may be required under the Exchange Act and state
securities or “Blue Sky” laws.
     (x) None of the Plains Parties is in (i) violation of its Organizational
Documents, or of any law, statute, ordinance, administrative or governmental
rule or regulation applicable to it or of any decree of any court or
governmental agency or body having jurisdiction over it or (ii) breach, default
(or an event which, with notice or lapse of time or both, would constitute such
an event) or violation in the performance of any obligation, agreement or
condition contained in any bond, debenture, note or any other evidence of
indebtedness or in any agreement, indenture, lease or other instrument to which
it is a party or by which it or any of its properties may be bound, which
breach, default or violation would, if continued, have a material adverse effect
on the condition (financial or other), business, prospects, properties, net
worth or results of operations of the Partnership, the Subsidiaries and the
Joint Venture, taken as a whole, or could materially impair the ability of any
of the Plains Parties to perform its obligations under this Agreement. To the
knowledge of the Plains Parties, no third party to any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which any of the
Plains Parties is a party or by which any of them is bound or to which any of
their properties are subject, is in default under any such agreement, which
breach, default or violation would, if continued, have a material adverse effect
on the condition (financial or other), business, prospects, properties, net
worth or results of operations of the Partnership, the Subsidiaries and the
Joint Venture, taken as a whole.
     (y) The accountants, PricewaterhouseCoopers LLP, who have certified or
shall certify the audited financial statements included or incorporated by
reference in the Offering Memorandum (or any amendment or supplement thereto),
are independent registered public accountants with respect to the Plains Parties
as required by the Act and the applicable published rules and regulations
thereunder.

10



--------------------------------------------------------------------------------



 



     (z) At June 30, 2006, the Partnership would have had, on an as adjusted
basis as indicated in the Offering Memorandum (and any amendment or supplement
thereto), a total capitalization as set forth therein. The financial statements
(including the related notes and supporting schedules) and other financial
information included or incorporated by reference in the Offering Memorandum
(and any amendment or supplement thereto) present fairly in all material
respects the financial position, results of operations and cash flows of the
entities purported to be shown thereby, at the dates and for the periods
indicated, and have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
indicated, except to the extent disclosed therein. The summary and selected
historical financial information included or incorporated by reference in the
Offering Memorandum (and any amendment or supplement thereto) is accurately
presented in all material respects and prepared on a basis consistent with the
audited and unaudited historical consolidated financial statements from which it
has been derived, except as described therein. The pro forma financial
statements and other pro forma financial information included or incorporated by
reference in the Offering Memorandum (and any amendment or supplement thereto)
(i) present fairly in all material respects the information shown therein,
(ii) have been prepared in accordance with the Commission’s rules and guidelines
with respect to pro forma financial statements and (iii) have been properly
computed on the bases described therein. The assumptions used in the preparation
of the pro forma financial statements and other pro forma financial information
included or incorporated by reference in the Offering Memorandum (and any
amendment or supplement thereto) are reasonable, and the adjustments used
therein are appropriate to give effect to the transactions or circumstances
referred to therein. The Partnership and the Subsidiaries do not have any
material liabilities or obligations, direct or contingent (including any
off-balance sheet obligations), not disclosed in the Offering Memorandum. Since
March 28, 2003, the Partnership has complied in all material respects with
Regulation G of the Exchange Act and Item 10 of Regulation S-K of the Act, as
applicable, in connection with the Offering Memorandum and filings made by the
Partnership with the Commission.
     (aa) Except as disclosed in the Offering Memorandum (or any amendment or
supplement thereto), subsequent to the respective dates as of which such
information is given in the Offering Memorandum (and any amendment or supplement
thereto), (i) none of the Plains Parties has incurred any liability or
obligation, indirect, direct or contingent, or entered into any transactions,
not in the ordinary course of business, that, singly or in the aggregate, is
material to the Plains Parties, taken as a whole, (ii) there has not been any
material change in the capitalization, or material increase in the short-term
debt or long-term debt, of the Plains Parties and (iii) there has not been any
material adverse change, or any development involving or which may reasonably be
expected to involve, singly or in the aggregate, a prospective material adverse
change in the condition (financial or other), business, prospects, properties,
net worth or results of operations of the Plains Parties, taken as a whole.
     (bb) The Plains Parties have good and indefeasible title to all real
property and good title to all personal property described in the Offering
Memorandum as being owned by them, free and clear of all liens, claims, security
interests or other encumbrances except (i) as provided in the Restated Credit
Facility (Uncommitted Senior

11



--------------------------------------------------------------------------------



 



Secured Discretionary Contango Facility) dated November 19, 2004 (as amended,
the “Contango Credit Agreement”) among Plains Marketing, Bank of America, N.A.,
as administrative agent thereunder and the lenders from time to time party
thereto, described in the Offering Memorandum and (ii) such as do not materially
interfere with the use of such properties taken as a whole as described in the
Offering Memorandum; and all real property and buildings held under lease by any
of the Plains Parties are held under valid and subsisting and enforceable leases
with such exceptions as do not materially interfere with the use of such
properties taken as a whole as described in the Offering Memorandum.
     (cc) Each of the Plains Parties has such permits, consents, licenses,
franchises, certificates and authorizations of governmental or regulatory
authorities (“permits”) as are necessary to own its properties and to conduct
its business in the manner described in the Offering Memorandum, subject to such
qualifications as may be set forth in the Offering Memorandum and except for
such permits the failure of which to have obtained would not have, individually
or in the aggregate, a material adverse effect upon the ability of the
Partnership, the Subsidiaries and the Joint Venture considered as a whole to
conduct their businesses in all material respects as currently conducted and as
contemplated by the Offering Memorandum to be conducted; each of the Plains
Parties has fulfilled and performed all of its material obligations with respect
to such permits and no event has occurred which allows, or after notice or lapse
of time would allow, revocation or termination thereof or results in any
impairment of the rights of the holder of any such permit, except for such
failures to perform, revocations, terminations and impairments that would not
have a material adverse effect upon the ability of the Partnership, the
Subsidiaries and the Joint Venture considered as a whole to conduct their
businesses in all material respects as currently conducted and as contemplated
by the Offering Memorandum to be conducted, subject in each case to such
qualification as may be set forth in the Offering Memorandum; and, except as
described in the Offering Memorandum, none of such permits contains any
restriction that is materially burdensome to the Plains Parties considered as a
whole.
     (dd) Each of the Plains Parties has such consents, easements, rights-of-way
or licenses from any person (“rights-of-way”) as are necessary to conduct its
business in the manner described in the Offering Memorandum, subject to such
qualifications as may be set forth in the Offering Memorandum and except for
such rights-of-way the failure of which to have obtained would not have,
individually or in the aggregate, a material adverse effect upon the ability of
the Partnership, the Subsidiaries and the Joint Venture considered as a whole to
conduct their businesses in all material respects as currently conducted and as
contemplated by the Offering Memorandum to be conducted; each of the Plains
Parties has fulfilled and performed all its material obligations with respect to
such rights-of-way and no event has occurred which allows, or after notice or
lapse of time would allow, revocation or termination thereof or would result in
any impairment of the rights of the holder of any such rights-of-way, except for
such failures to perform, revocations, terminations and impairments that will
not have a material adverse effect upon the ability of the Partnership, the
Subsidiaries and the Joint Venture considered as a whole to conduct their
businesses in all material respects as currently conducted and as contemplated
by the Offering Memorandum to be conducted, subject in each case to such

12



--------------------------------------------------------------------------------



 



qualification as may be set forth in the Final Offering Memorandum; and, except
as described in the Offering Memorandum, none of such rights-of-way contains any
restriction that is materially burdensome to the Plains Parties considered as a
whole.
     (ee) None of the Plains Parties is now, and after sale of the Securities to
be sold by the Issuers hereunder and application of the net proceeds from such
sale as described in the Offering Memorandum under the caption “Use of
Proceeds,” none of the Plains Parties will be, (i) an “investment company” or a
company “controlled by” an “investment company” within the meaning of the
Investment Company Act, (ii) a “gas utility,” within the meaning of Tex. Util.
Code § 121.001 or (iii) a “public utility” or “utility” within the meaning of
the Public Utility Regulatory Act of Texas or under similar laws of any state in
which any such Plains Party does business; other than in respect of any
subsidiary of Pacific Energy Partners, L.P. that is under the jurisdiction of
the California Public Utilities Commission.
     (ff) None of the Plains Parties has sustained since the date of the latest
audited financial statements included in the Offering Memorandum any material
loss or interference with its business from fire, explosion, flood or other
calamity whether or not covered by insurance, or from any labor dispute or court
or governmental action, investigation, order or decree, otherwise than as set
forth or contemplated in the Offering Memorandum.
     (gg) Except as described in the Offering Memorandum, none of the Plains
Parties has violated any environmental, safety, health or similar law or
regulation applicable to its business relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), or lacks any permits,
licenses or other approvals required of them under applicable Environmental Laws
to own, lease or operate their properties and conduct their business as
described in the Offering Memorandum or is violating any terms and conditions of
any such permit, license or approval, which in each case would have a material
adverse effect on the condition (financial or other), business, prospects,
properties, net worth or results of operations of the Partnership, the
Subsidiaries and the Joint Venture, taken as a whole.
     (hh) No labor dispute by the employees of any of the Plains Parties exists
or, to the knowledge of the Plains Parties, is imminent, which might reasonably
be expected to have a material adverse effect on the condition (financial or
other), business, prospects, properties, net worth or results of operations of
the Partnership, the Subsidiaries and the Joint Venture, taken as a whole.
     (ii) The Plains Parties maintain insurance covering their properties,
operations, personnel and businesses against such losses and risks as are
reasonably adequate to protect them and their businesses in a manner consistent
with other businesses similarly situated. None of the Plains Parties has
received notice from any insurer or agent of such insurer that substantial
capital improvements or other expenditures will have to be made in order to
continue such insurance, and all such

13



--------------------------------------------------------------------------------



 



insurance is outstanding and duly in force on the date hereof and will be
outstanding and duly in force on the Closing Date.
     (jj) Except as described in the Offering Memorandum, there is (i) no
action, suit or proceeding before or by any court, arbitrator or governmental
agency, body or official, domestic or foreign, now pending or, to the knowledge
of the Plains Parties, threatened, to which any of the Plains Parties, or any of
their respective subsidiaries, is or may be a party or to which the business or
property of any of the Plains Parties, or any of their respective subsidiaries,
is or may be subject, (ii) no statute, rule, regulation or order that has been
enacted, adopted or issued by any governmental agency or, to the knowledge of
the Plains Parties, that has been proposed by any governmental body and (iii) no
injunction, restraining order or order of any nature issued by a federal or
state court or foreign court of competent jurisdiction to which any of the
Plains Parties, or any of their respective subsidiaries, is or may be subject,
that, in the case of clauses (i), (ii) and (iii) above, is reasonably expected
to (A) singly or in the aggregate have a material adverse effect on the
condition (financial or other), business, prospects, properties, net worth or
results of operations of the Partnership, the Subsidiaries and the Joint
Venture, taken as a whole, (B) prevent or result in the suspension of the
offering and issuance of the Securities or prevent the issuance of the Exchange
Securities or (C) challenge the validity of this Agreement, the Indenture, the
Securities, the Exchange Securities or the Registration Rights Agreements.
     (kk) No Subsidiary is currently prohibited, directly or indirectly, from
paying any dividends to the Partnership, from making any other distribution on
such Subsidiary’s capital stock or partnership or limited liability company
interests, from repaying to the Partnership any loans or advances to such
Subsidiary from the Partnership or from transferring any of such Subsidiary’s
property or assets to the Partnership or any other Subsidiary of the
Partnership, except as described in or contemplated by the Offering Memorandum
(exclusive of any amendment or supplement thereto).
     (ll) The Partnership, each of the Subsidiaries and the Joint Venture
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.
     (mm) The Partnership and, to the knowledge of the Plains Parties, the
directors and officers of GP LLC in their capacities as such, are in compliance
in all material respects with all applicable and effective provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder.
          Any certificate signed by any officer of the Plains Parties and
delivered to the Initial Purchasers or counsel for the Initial Purchasers in
connection with the offering of the

14



--------------------------------------------------------------------------------



 



Securities shall be deemed a representation and warranty by the Plains Parties,
as to matters covered thereby, to the Initial Purchasers.
          2. Purchase and Sale. Subject to the terms and conditions and in
reliance upon the representations and warranties herein set forth, the Issuers
agree to sell to each Initial Purchaser, and each Initial Purchaser severally
agrees to purchase from the Issuers the principal amount of the 2017 Securities
set forth opposite such Initial Purchaser’s name on Schedule 1 hereto at a
purchase price of 98.912% of the principal amount thereof and the principal
amount of the 2037 Securities set forth opposite such Initial Purchaser’s name
on Schedule 1 hereto at a purchase price of 98.296% of the principal amount
thereof, plus, in each case, accrued interest, if any, from October 30, 2006, if
closing occurs after such date.
          3. Delivery and Payment. Delivery of and payment for the Securities
shall be made at 10:00 A.M., New York City time, on October 30, 2006, or at such
time on such later date (not later than November 2, 2006,) as the Initial
Purchasers shall designate, which date and time may be postponed by agreement
between the Initial Purchasers and the Issuers (such date and time of delivery
and payment for the Securities being herein called the “Closing Date”). Delivery
of the Securities shall be made to the Initial Purchasers against payment by the
Initial Purchasers of the purchase price thereof to or upon the order of the
Issuers by wire transfer payable in same-day funds to the account specified by
the Issuers. Delivery of the Securities shall be made through the facilities of
The Depository Trust Company unless the Initial Purchasers shall otherwise
instruct.
          4. Offering by Initial Purchasers. Each Initial Purchaser represents
and warrants to and agrees with the Issuers that:
     (a) It has not offered or sold, and will not offer or sell, any Securities
except (i) to those it reasonably believes to be qualified institutional buyers
(as defined in Rule 144A under the Act) and that, in connection with each such
sale, it has taken or will take reasonable steps to ensure that the purchaser of
such Securities is aware that such sale is being made in reliance on Rule 144A
or (ii) in accordance with the restrictions set forth in Exhibit B hereto.
     (b) Neither it nor any person acting on its behalf has made or will make
offers or sales of the Securities in the United States by means of any form of
general solicitation or general advertising (within the meaning of Regulation D)
in the United States.
          5. Agreements. Each of the Plains Parties, jointly and severally,
acknowledges and agrees with the Initial Purchasers that:
     (a) The Issuers will furnish to the Initial Purchasers and to counsel for
the Initial Purchasers, without charge, during the period referred to in
paragraph (c) below, as many copies of the Offering Memorandum and any
amendments and supplements thereto as they may reasonably request.
     (b) The Issuers will not amend or supplement the Offering Memorandum, other
than by filing documents under the Exchange Act that are incorporated by
reference therein, without the prior written consent of the Initial Purchasers;
provided, however,

15



--------------------------------------------------------------------------------



 



that, prior to the completion of the distribution of the Securities by the
Initial Purchasers (as determined by the Initial Purchasers), the Issuers will
not file any document under the Exchange Act that is incorporated by reference
in the Offering Memorandum unless (i) prior to such proposed filing, the Issuers
have furnished the Initial Purchasers with a copy of such document for their
review and the Initial Purchasers have not reasonably objected to the filing of
such document or (ii) the Initial Purchasers have reasonably objected and the
Issuers have received advice of counsel that such filing is necessary and
appropriate. The Issuers will promptly advise the Initial Purchasers when any
document filed under the Exchange Act that is incorporated by reference in the
Offering Memorandum shall have been filed with the Commission.
     (c) If at any time prior to the completion of the distribution of the
Securities by the Initial Purchasers (as determined by the Initial Purchasers),
any event occurs as a result of which the Offering Memorandum, as then amended
or supplemented, would include any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or if it
should be necessary to amend or supplement the Offering Memorandum to comply
with applicable law, the Issuers promptly (i) will notify the Initial Purchasers
of any such event; (ii) subject to the requirements of paragraph (b) of this
Section 5, will prepare an amendment or supplement that will correct such
statement or omission or effect such compliance; and (iii) will supply any
supplemented or amended Offering Memorandum to the Initial Purchasers and
counsel for the Initial Purchasers without charge in such quantities as they may
reasonably request.
     (d) The Issuers will arrange, if necessary, for the qualification of the
Securities for sale by the Initial Purchasers under the laws of such
jurisdictions as the Initial Purchasers may reasonably designate and will
maintain such qualifications in effect so long as reasonably required for the
sale of the Securities; provided that in no event shall either Issuer be
obligated to qualify to do business in any jurisdiction where it is not now so
qualified or to take any action that would subject it to service of process in
suits, other than those arising out of the offering or sale of the Securities,
in any jurisdiction where it is not now so subject. The Issuers will promptly
advise the Initial Purchasers of the receipt by the Issuers of any notification
with respect to the suspension of the qualification of the Securities for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose.
     (e) During the period of two years after the Closing Date, none of the
Plains Parties will resell any Securities that have been acquired by any of
them.
     (f) None of the Plains Parties, nor any person acting on behalf of any of
the Plains Parties (other than the Initial Purchasers, as to whom the Plains
Parties make no representation), will, directly or indirectly, make offers or
sales of any security, or solicit offers to buy any security, that is or will be
integrated with the sale of the Securities in a manner that would require the
registration of the Securities under the Act.
     (g) None of the Plains Parties, nor any person acting on behalf of any of
the Plains Parties (other than the Initial Purchasers, as to whom the Plains
Parties make no

16



--------------------------------------------------------------------------------



 



representation), will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Securities in the United States.
     (h) So long as any of the Securities are “restricted securities” within the
meaning of Rule 144(a)(3) under the Act, the Issuers will, during any period in
which they are not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act or they are not exempt from such reporting requirements pursuant to
and in compliance with Rule 12g3-2(b) under the Exchange Act, provide to each
holder of such restricted securities and to each prospective purchaser (as
designated by such holder) of such restricted securities, upon the request of
such holder or prospective purchaser, any information required to be provided by
Rule 144A(d)(4) under the Act. This covenant is intended to be for the benefit
of the holders, and the prospective purchasers designated by such holders, from
time to time of such restricted securities. The information provided by the
Issuers pursuant to this Section 5(h) will not, at the date thereof, contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.
     (i) None of the Plains Parties, nor any person acting on behalf of any of
the Plains Parties (other than the Initial Purchasers, as to whom the Plains
Parties make no representation), will engage in any directed selling efforts
with respect to the Securities, and each of them will comply with the offering
restrictions requirement of Regulation S. Terms used in this paragraph have the
meanings given to them by Regulation S.
     (j) The Issuers will cooperate with and assist the Initial Purchasers to
permit the Securities to be eligible for clearance and settlement through The
Depository Trust Company.
     (k) The Plains Parties will not, for a period 60 days following the
Execution Time, without the prior written consent of the Initial Purchasers,
offer, sell or contract to sell, pledge or otherwise dispose of (or enter into
any transaction which is designed to, or might reasonably be expected to, result
in the disposition (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise) by any of the Plains Parties or
any person in privity with the Plains Parties), directly or indirectly, or
announce the offering of, any U.S. dollar-denominated debt securities registered
under the Act or eligible for trading pursuant to Rule 144A issued or guaranteed
by the Plains Parties (other than the Securities), except the issuance of the
Exchange Securities, the issuance of $250,000,000 principal amount of 6.70%
Senior Notes due 2036 pursuant to the Issuer’s Registration Statement on Form
S-4 (Registration No. 333-136925), as amended, and borrowings under the Second
Amended and Restated Credit Agreement [US/Canada Facilities] dated July 31, 2006
(as amended, the “Revolving Agreement”) among the Partnership, PMC NS, PMC LP,
as borrowers thereunder, Bank of America, N.A., as administrative agent
thereunder, Bank of America, N.A., acting through its Canada Branch, as Canadian
administrative agent thereunder, and various other agents thereunder and lenders
from time to time party thereto, the Interim 364-Day Credit

17



--------------------------------------------------------------------------------



 



Agreement among the Partnership, JPMorgan Chase Bank, N.A., as administrative
agent, and the lenders named therein and/or the Contango Credit Agreement.
     (l) None of the Plains Parties, nor any person acting on its or their
behalf, will take, directly or indirectly, any action designed to or which has
constituted or which might reasonably be expected to cause or result, under the
Exchange Act or otherwise, in stabilization or manipulation of the price of any
security of the Issuers to facilitate the sale or resale of the Securities.
     (m) The Issuers agree to pay the costs and expenses relating to the
following matters: (i) the issuance of the Securities and the fees of the
Trustee; (ii) the preparation, printing or reproduction of the Offering
Memorandum and each amendment or supplement thereto; (iii) the printing (or
reproduction) and delivery (including postage, air freight charges and charges
for counting and packaging) of such copies of the Final Offering Memorandum, and
all amendments or supplements thereto, as may be reasonably requested for use in
connection with the offering and sale of the Securities; (iv) the preparation,
printing, authentication, issuance and delivery of certificates for the
Securities, including any stamp or transfer taxes in connection with the
original issuance and sale of the Securities; (v) the printing (or reproduction)
and delivery of this Agreement, any blue sky memorandum and all other agreements
or documents printed (or reproduced) and delivered in connection with the
offering of the Securities (including, without limitation, the Indenture and the
Registration Rights Agreements); (vi) any registration or qualification of the
Securities for offer and sale under the securities or blue sky laws of the
several states as provided in Section 5(d) hereof (including filing fees and the
reasonable fees and expenses of counsel for the Initial Purchasers relating to
such registration and qualification); (vii) if required, admitting the
Securities for trading in the PORTAL Market; (viii) the transportation and other
expenses incurred by or on behalf of the Issuers’ representatives in connection
with presentations to prospective purchasers of the Securities; (ix) the fees
and expenses of the Issuers’ accountants and the fees and expenses of counsel
(including local and special counsel) for the Issuers; and (x) all other costs
and expenses incident to the performance by the Issuers of their obligations
hereunder.
     (n) Without the prior written consent of the Initial Purchasers, the Plains
Parties have not given and will not give to any prospective purchaser of the
Securities any written information relating to the offer and sale of the
Securities, other than the Offering Memorandum.
          6. Conditions to the Obligations of the Initial Purchasers. The
obligations of the Initial Purchasers to purchase the Securities shall be
subject to the accuracy of the representations and warranties on the part of the
Plains Parties contained herein at the Execution Time and the Closing Date, to
the accuracy of the statements of the Plains Parties made in any certificates
pursuant to the provisions hereof, to the performance by the Plains Parties of
their obligations hereunder and to the following additional conditions:

18



--------------------------------------------------------------------------------



 



     (a) The Issuers shall have requested and caused Vinson & Elkins L.L.P.,
counsel for the Issuers, to furnish to the Initial Purchasers its opinion, dated
the Closing Date and addressed to the Initial Purchasers, to the effect that:
     (i) Each of GP LLC, the General Partner, the Partnership, the Subsidiaries
(other than the Canadian Subsidiaries) and the Joint Venture has been duly
formed or incorporated and is validly existing in good standing as a limited
partnership, limited liability company or corporation under the laws of its
jurisdiction of formation or incorporation with full partnership, limited
liability company or corporate power and authority, as the case may be, to own
or lease its properties and to conduct its business in each case in all material
respects. Each of GP LLC, the General Partner, the Partnership, the Subsidiaries
(other than the Canadian Subsidiaries) and the Joint Venture is duly registered
or qualified as a foreign limited partnership, limited liability company or
corporation, as the case may be, for the transaction of business and is in good
standing under the laws of the jurisdictions set forth on Exhibit C to this
Agreement.
     (ii) GP LLC has full limited liability company power and authority to act
as the general partner of the General Partner; the General Partner has full
partnership power and authority to act as the general partner of the
Partnership; GP Inc. has full corporate power and authority to act as the
general partner of Plains Marketing and Plains Pipeline; Rancho LLC has full
limited liability company power and authority to act as the general partner of
Rancho LP and Basin LLC has full limited liability company power and authority
to act as the general partner of Basin LP, in each case in all material
respects.
     (iii) GP LLC is the sole general partner of the General Partner, with a
1.0% general partner interest in the General Partner, and the General Partner is
the sole general partner of the Partnership, with a 2.0% general partner
interest in the Partnership; such general partner interests have been duly
authorized and validly issued in accordance with the General Partner Partnership
Agreement and the Partnership Agreement, respectively; the General Partner owns
all of the Incentive Distribution Rights; GP LLC owns such general partner
interest in the General Partner, and the General Partner owns such general
partner interest in the Partnership and the Incentive Distribution Rights, in
each case, free and clear of all liens, encumbrances, security interests,
charges or claims (A) in respect of which a financing statement under the
Uniform Commercial Code of the States of Delaware or Texas naming GP LLC or the
General Partner as debtor is on file in the office of the Secretary of State of
the States of Delaware or Texas or (B) otherwise known to such counsel, without
independent investigation, other than those created by or arising under the
Delaware LP Act.
     (iv) GP Inc. is the sole general partner of Plains Marketing, with a .001%
general partner interest in Plains Marketing, and the sole general partner of
Plains Pipeline, with a .001% general partner interest in Plains Pipeline; such
general partner interests have been duly authorized and validly issued in
accordance with the Plains Marketing Partnership Agreement and the Plains

19



--------------------------------------------------------------------------------



 



Pipeline Partnership Agreement, respectively; and GP Inc. owns such general
partner interests free and clear of all liens, encumbrances, security interests,
charges or claims (A) in respect of which a financing statement under the
Uniform Commercial Code of the States of Delaware or Texas naming GP Inc. as
debtor is on file in the office of the Secretary of State of the States of
Delaware or Texas or (B) otherwise known to such counsel, without independent
investigation, other than those created by or arising under the Texas LP Act.
     (v) All of the outstanding shares of capital stock or other equity
interests (other than general partner interests) of each Subsidiary (other than
the Canadian Subsidiaries, as to which such counsel need not express any
opinion) and the Joint Venture (a) have been duly authorized and validly issued
(in the case of an interest in a limited partnership or limited liability
company, in accordance with the Organizational Documents of such Subsidiary or
the Joint Venture), are fully paid (in the case of an interest in a limited
partnership or limited liability company, to the extent required under the
Organizational Documents of such Subsidiary or the Joint Venture) and
nonassessable (except (i) in the case of an interest in a Delaware limited
partnership or Delaware limited liability company, as such nonassessability may
be affected by Section 17-607 of the Delaware LP Act or Section 18-607 of the
Delaware LLC Act, as applicable and (ii) in the case of an interest in a limited
partnership or limited liability company formed under the laws of another
domestic state, as such nonassessability may be affected by similar provisions
of such state’s limited partnership or limited liability company statute, as
applicable) and (b) except for a 50% membership interest in the Joint Venture
owned by Vulcan Gas Storage LLC, are owned, directly or indirectly, by the
Partnership, free and clear of all liens, encumbrances, security interests,
charges or claims (A) in respect of which a financing statement under the
Uniform Commercial Code of the States of Delaware or Texas naming the
Partnership as debtor or, in the case of capital stock or other equity interests
of a Subsidiary owned directly by one or more other Subsidiaries (other than the
Canadian Subsidiaries), naming any such other Subsidiaries as debtor(s), is on
file in the office of the Secretary of State of the States of Delaware or Texas
or (B) otherwise known to such counsel, without independent investigation, other
than those created by or arising under the corporate, limited liability company
or partnership laws of the jurisdiction of formation or incorporation of the
respective Subsidiary (other than such laws of the jurisdiction of formation or
incorporation of the Canadian Subsidiaries) or the Joint Venture, as the case
may be.
     (vi) All outstanding general partner interests in each Subsidiary that is a
partnership (other than the Canadian Subsidiaries) have been duly authorized and
validly issued in accordance with the respective Organizational Documents of
such Subsidiary and are owned, directly or indirectly, by the Partnership, free
and clear of all liens, encumbrances, security interests, charges or claims
(A) in respect of which a financing statement under the Uniform Commercial Code
of the States of Delaware or Texas naming the Partnership as debtor or, in the
case of general partner interests of a Subsidiary owned directly by one or more
other Subsidiaries (other than the Canadian Subsidiaries), naming any such other

20



--------------------------------------------------------------------------------



 



Subsidiaries as debtor(s), is on file in the office of the Secretary of State of
the States of Delaware or Texas or (B) otherwise known to such counsel, without
independent investigation, other than those created by or arising under the
partnership laws of the jurisdiction of formation of the respective Subsidiary,
as the case may be.
     (vii) To such counsel’s knowledge, the offering or sale of the Securities
as contemplated by this Agreement does not give rise to any rights for or
relating to the registration of any other securities of the Issuers, except such
rights as have been waived or satisfied. The Issuers have all requisite power
and authority to issue, sell and deliver the Securities, in accordance with and
upon the terms and conditions set forth in this Agreement, their respective
Organizational Documents, the Indenture and Offering Memorandum and to issue and
deliver the Exchange Securities, in accordance with and upon the terms and
conditions set forth in this Agreement, the Registration Rights Agreements,
their respective Organizational Documents, the Indenture and the Offering
Memorandum.
     (viii) This Agreement has been duly authorized, executed and delivered by
each of the Plains Parties (other than the Canadian Subsidiaries, as to which
such counsel need not express an opinion).
     (ix) The Base Indenture and the Ninth and Tenth Supplemental Indentures
thereto have been duly authorized, executed and delivered by each of the Plains
Parties (other than the Canadian Subsidiaries, as to which such counsel need not
express an opinion), and (assuming the due authorization, execution and delivery
thereof by the Trustee) the Indenture is a valid and legally binding agreement
of each of the Plains Parties, enforceable against each of them in accordance
with its terms; provided that the enforceability thereof may be limited by
(A) applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws from time to time in effect affecting creditors’
rights and remedies generally and by general principles of equity (regardless of
whether such principles are considered in a proceeding in equity or at law) and
(B) public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing.
     (x) The Securities have been duly and validly authorized and, when executed
and authenticated in accordance with the provisions of the Indenture and
delivered to and paid for by the Initial Purchasers under this Agreement, will
constitute legal, valid, binding and enforceable obligations of the Issuers
entitled to the benefits of the Indenture; provided that the enforceability
thereof may be limited by (A) applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar laws from time to time in effect
affecting creditors’ rights and remedies generally and by general principles of
equity (regardless of whether such principles are considered in a proceeding in
equity or at law) and (B) public policy, applicable law relating to fiduciary
duties and indemnification and an implied covenant of good faith and fair
dealing.

21



--------------------------------------------------------------------------------



 



     (xi) The Exchange Securities have been duly and validly authorized and,
when executed and authenticated in accordance with the provisions of the
Indenture and delivered pursuant to the applicable Registration Rights
Agreement, will constitute legal, valid, binding and enforceable obligations of
the Issuers entitled to the benefits of the Indenture; provided that the
enforceability thereof may be limited by (A) applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws from time to
time in effect affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such principles are considered in a
proceeding in equity or at law) and (B) public policy, applicable law relating
to fiduciary duties and indemnification and an implied covenant of good faith
and fair dealing.
     (xii) Each of the Registration Rights Agreements has been duly authorized,
executed and delivered by each of the Plains Parties that are a party thereto
(other than the Canadian Subsidiaries, as to which such counsel need not express
an opinion), and (assuming the due authorization, execution and delivery thereof
by the Initial Purchasers) is a valid and legally binding agreement of each of
the Plains Parties, enforceable against each of them in accordance with its
terms; provided that the enforceability thereof may be limited by (A) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws from time to time in effect affecting creditors’ rights and
remedies generally and by general principles of equity (regardless of whether
such principles are considered in a proceeding in equity or at law) and
(B) public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing.
     (xiii) The Partnership Agreement is a valid and legally binding agreement
of the General Partner, enforceable against the General Partner in accordance
with its terms; the Plains Marketing Partnership Agreement is a valid and
legally binding agreement of GP Inc. and the Partnership, enforceable against
each of them in accordance with its terms; the Plains Pipeline Partnership
Agreement is a valid and legally binding agreement of GP Inc. and Plains
Marketing enforceable against each of them in accordance with its terms; the
Basin LP Partnership Agreement is a valid and legally binding agreement of Basin
LLC and Plains Pipeline, enforceable against each of them in accordance with its
terms; the Rancho LP Partnership Agreement is a valid and legally binding
agreement of Rancho LLC and Plains Pipeline, enforceable against each of them in
accordance with its terms; the PMC LP Partnership Agreement has been duly
authorized, executed and delivered by Plains Marketing and is a valid and
legally binding agreement of Plains Marketing enforceable against it in
accordance with its terms; the PMC LLC Agreement has been duly authorized,
executed and delivered by Plains Marketing and is a valid and legally binding
agreement of Plains Marketing, enforceable against it in accordance with its
terms; the LPG LLC Agreement has been duly authorized, executed and delivered by
Plains Marketing and is a valid and legally binding agreement of Plains
Marketing, enforceable against it in accordance with its terms; the PMI GP LLC
Agreement has been duly authorized, executed and delivered by Plains Marketing

22



--------------------------------------------------------------------------------



 



and is a valid and legally binding agreement of Plains Marketing, enforceable
against it in accordance with its terms; the PMI LP Partnership Agreement is a
valid and legally binding agreement of PMI GP LLC and Plains Marketing,
enforceable against each of them in accordance with its terms; the LPG Services
LP Partnership Agreement is a valid and legally binding agreement of LPG LLC and
Plains Marketing, enforceable against each of them in accordance with its terms;
the LPG Marketing LP Partnership Agreement is a valid and legally binding
agreement of LPG LLC and Plains Marketing, enforceable against each of them in
accordance with its terms; the Lone Star LLC Agreement has been duly authorized,
executed and delivered by LPG Services LP and is a valid and legally binding
agreement of LPG Services LP, enforceable against it in accordance with its
terms; the Gas Storage LLC Agreement has been duly authorized, executed and
delivered by the Partnership and, assuming due authorization, execution and
delivery by the other parties thereto, is a valid and legally binding agreement
of the Partnership enforceable against it in accordance with its terms; provided
that, with respect to each such agreement (other than the PMC LP Partnership
Agreement, as to which such counsel need not express an opinion), the
enforceability thereof may be limited by (A) applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws from time to
time in effect affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such principles are considered in a
proceeding in equity or at law) and (B) public policy, applicable law relating
to fiduciary duties and indemnification and an implied covenant of good faith
and fair dealing.
     (xiv) None of the offering, issuance and sale by the Issuers of the
Securities, the issuance of the Exchange Securities, the execution, delivery and
performance of this Agreement by the Plains Parties, the consummation of the
transactions contemplated hereby, the execution, delivery and performance of the
Indenture and the Registration Rights Agreements by the Plains Parties which are
parties thereto or the consummation of the transactions contemplated thereby
(A) constitutes or will constitute a violation of the Organizational Documents
(other than the Organizational Documents of the Canadian Subsidiaries) of any of
the Plains Parties, (B) conflicts or will conflict with or constitutes or will
constitute a breach or violation of, a change of control or a default under (or
an event which, with notice or lapse of time or both, would constitute such an
event), any agreement filed as an exhibit to any document incorporated by
reference into the Offering Memorandum (including any amendment or supplement
thereto) (other than the Revolving Agreement and the Contango Credit Agreement,
as to which such counsel need not express an opinion), (C) results or will
result in any violation of the Delaware LP Act, the Delaware LLC Act, the DGCL,
the laws of the State of Texas or federal law, or (D) results or will result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of any of the Plains Parties (other than the Canadian Subsidiaries) or
the Joint Venture, which in the case of clauses (B), (C) or (D) would reasonably
be expected to have a material adverse effect on the financial condition,
business or results of operations of the Partnership, the Subsidiaries and the
Joint Venture, taken as a

23



--------------------------------------------------------------------------------



 



whole, it being understood that such counsel need not express any opinion in
clause (C) of this paragraph (xiv) with respect to any securities or other
anti-fraud law.
     (xv) No permit, consent, approval, authorization, order, registration,
filing or qualification of or with any federal, Delaware or Texas court,
governmental agency or body having jurisdiction over the Plains Parties or any
of their respective properties is required for the offering, issuance and sale
by the Issuers of the Securities, the issuance of the Exchange Securities, the
execution, delivery and performance of this Agreement by the Plains Parties, the
consummation of the transactions contemplated hereby, the execution, delivery
and performance of the Indenture and the Registration Rights Agreements by the
Plains Parties which are parties thereto or the consummation of the transactions
contemplated thereby, except as will be obtained pursuant to the Registration
Rights Agreements, under the Act and the Trust Indenture Act and as may be
required under the Exchange Act and state securities or “Blue Sky” laws, as to
which such counsel need not express any opinion, it being understood that such
counsel need not express any opinion pursuant to this paragraph (xv) with
respect to the matters addressed in its opinion pursuant to paragraph
(xviii) below.
     (xvi) The statements in the Offering Memorandum under the caption “Material
U.S. Federal Income Tax Consequences,” insofar as they constitute descriptions
of agreements or refer to statements of law or legal conclusions, are accurate
in all material respects, and the Securities, the Exchange Securities, the
Indenture and the Registration Rights Agreement conform in all material respects
to the descriptions thereof contained in the Offering Memorandum.
     (xvii) None of the Plains Parties is an “investment company” as such term
is defined in the Investment Company Act.
     (xviii) Assuming the accuracy of the representations and warranties and
compliance with the agreements contained herein, no registration of the
Securities under the Act, and no qualification of an indenture under the Trust
Indenture Act, are required for the offer and sale by the Issuers to the Initial
Purchasers and the initial resale by the Initial Purchasers of the Securities in
the manner contemplated by this Agreement.
     (xix) The documents incorporated by reference in the Offering Memorandum
(including any amendment or supplement thereto) (except for financial statements
and the notes and schedules thereto and other financial information included in
any such incorporated documents, as to which such counsel need not express any
opinion) comply as to form in all material respects with the requirements of the
Exchange Act and the rules and regulations promulgated thereunder.
     In addition, such counsel shall state that they have participated in
conferences with officers and other representatives of the Plains Parties,
representatives of the

24



--------------------------------------------------------------------------------



 



independent registered public accountants of the Partnership and your
representatives, at which the contents of the Offering Memorandum and related
matters were discussed, and although such counsel has not independently
verified, is not passing on, and is not assuming any responsibility for the
accuracy, completeness or fairness of the statements contained in the Offering
Memorandum (except to the extent specified in the foregoing opinion), no facts
have come to such counsel’s attention that lead such counsel to believe that the
Preliminary Offering Memorandum and the Pricing Supplement as of the Execution
Time and as of the Closing Date, and the Final Offering Memorandum as of its
date and as of the Closing Date (in each case other than (i) the financial
statements included or incorporated by reference therein, including the notes
and schedules thereto and the auditors’ reports thereon, and (ii) the other
financial and statistical information included or incorporated by reference
therein, as to which such counsel need not comment), contained or contains an
untrue statement of a material fact or omitted or omits to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
     In rendering such opinion, such counsel may (A) rely in respect of matters
of fact upon certificates of officers and employees of the Plains Parties and
upon information obtained from public officials, (B) assume that all documents
submitted to them as originals are authentic, that all copies submitted to them
conform to the originals thereof, and that the signatures on all documents
examined by them are genuine, (C) state that their opinion is limited to federal
laws, the Delaware LP Act, the Delaware LLC Act, the DGCL, the laws of the State
of Texas and the contract laws of the State of New York, (D) with respect to the
opinions expressed in paragraph (i) above as to the due qualification or
registration as a foreign limited partnership, corporation or limited liability
company, as the case may be, of each of the Plains Parties, state that such
opinions are based upon certificates of foreign qualification or registration
provided by the Secretary of State of the States listed on Exhibit C hereto
(each of which shall be dated as of a date not more than fourteen days prior to
the Closing Date and shall be provided to you) and (E) state that they express
no opinion with respect to (i) any permits to own or operate any real or
personal property or (ii) state or local taxes or tax statutes to which any of
the limited partners of the Partnership or any of the Plains Parties may be
subject.
     (b) The Initial Purchasers shall have received on the Closing Date, an
opinion of Fulbright & Jaworski L.L.P., special counsel for the Plains Parties,
dated the Closing Date and addressed to the Initial Purchasers, to the effect
that none of the offering, issuance or sale by the Issuers of the Securities,
the issuance of the Exchange Securities, the execution, delivery and performance
of this Agreement by the Plains Parties, the consummation of the transactions
contemplated hereby, the execution, delivery and performance of the Indenture
and the Registration Rights Agreements by the Plains Parties which are parties
thereto or the consummation of the transactions contemplated thereby, result in
a breach of, or constitutes a default under (or an event which, with notice or
lapse of time or both, would constitute such an event) the provisions of any
Credit Facility (as defined in Annex A to such opinion, which shall include the
Revolving Agreement and the Contango Credit Agreement).

25



--------------------------------------------------------------------------------



 



     In rendering such opinion, such counsel may (A) rely in respect of matters
of fact upon certificates of officers and employees of the Plains Parties and
upon information obtained from public officials, (B) assume that all documents
submitted to them as originals are authentic, that all copies submitted to them
conform to the originals thereof, and that the signatures on all documents
examined by them are genuine and (C) state that such opinions are limited to the
laws of the State of Texas, excepting therefrom municipal and local ordinances
and regulations.
     In rendering such opinion, such counsel shall state that such opinion
letter may be relied upon only by the Initial Purchasers and their counsel in
connection with the transactions contemplated by this Agreement and no other use
or distribution of such opinion letter may be made without such counsel’s prior
written consent.
     (c) The Initial Purchasers shall have received on the Closing Date an
opinion of Tim Moore, general counsel for GP LLC, dated the Closing Date and
addressed to the Initial Purchasers, to the effect that:
     (i) To the knowledge of such counsel, none of the Plains Parties is in (A)
breach or violation of the provisions of its Organizational Documents or
(B) default (and no event has occurred which, with notice or lapse of time or
both, would constitute such a default) or violation in the performance of any
obligation, agreement or condition contained in any bond, debenture, note or any
other evidence of indebtedness or in any agreement, indenture, lease or other
instrument to which it is a party or by which it or any of its properties may be
bound, which breach, default or violation, if continued, would reasonably be
expected to have a material adverse effect on the condition, business or
operations of the Partnership, the Subsidiaries and the Joint Venture, taken as
a whole, or would reasonably be expected to materially impair the ability of any
of the Plains Parties to perform their obligations under this Agreement.
     (ii) None of the offering, issuance and sale by the Issuers of the
Securities, the issuance of the Exchange Securities, the execution, delivery and
performance by the Plains Parties of this Agreement, the consummation of the
transactions contemplated hereby, the execution, delivery and performance of the
Indenture and the Registration Rights Agreements by the Plains Parties which are
parties thereto or the consummation of the transactions contemplated thereby
(A) constitutes or will constitute a breach or violation of, a change of control
or a default under (or an event which, with notice or lapse of time or both,
would constitute such an event) any bond, debenture, note or any other evidence
of indebtedness, indenture or any other material agreement or instrument known
to such counsel to which a Plains Party is a party or by which any one of them
may be bound (other than any other agreement filed as an exhibit to any
documents incorporated by reference into the Offering Memorandum (including any
amendment or supplement thereto) or any Credit Agreement (as defined in Annex A
to such opinion)) or (B) violates or will violate any statute, law or regulation
or any order, judgment, decree or injunction of any court or governmental agency
or body directed to any of the Plains Parties or any of their properties in a

26



--------------------------------------------------------------------------------



 



proceeding to which any of them is a party, which would, in the case of either
(A) or (B), reasonably be expected to have a material adverse effect on the
condition, business or operations of the Partnership, the Subsidiaries and the
Joint Venture, taken as a whole.
     (iii) To the knowledge of such counsel, each of the Plains Parties has such
permits, consents, licenses, franchises and authorizations (“permits”) issued by
the appropriate federal, state or local governmental or regulatory authorities
as are necessary to own or lease its properties and to conduct its business in
the manner described in the Offering Memorandum, subject to such qualifications
as may be set forth in the Offering Memorandum, and except for such permits
which, if not obtained, would not reasonably be expected to have, individually
or in the aggregate, a material adverse effect upon the operations conducted by
the Partnership, the Subsidiaries and the Joint Venture, taken as a whole; and,
to the knowledge of such counsel, none of the Plains Parties has received any
notice of proceedings relating to the revocation or modification of any such
permits which, individually or in the aggregate, would reasonably be expected to
have a material adverse effect upon the operations conducted by the Partnership,
the Subsidiaries and the Joint Venture, taken as a whole.
     (iv) Except as described in the Offering Memorandum, to the knowledge of
such counsel, there is no litigation proceeding, or governmental investigation
pending or threatened against any of the Plains Parties which would be
reasonably likely to have a material adverse effect on the condition, business,
properties, or operations of the Partnership, the Subsidiaries and the Joint
Venture, taken as a whole.
     In addition, such counsel shall state that he has participated in
discussions with officers and other representatives of the Plains Parties and
the independent registered public accountants of the Partnership and your
representatives, at which the contents of the Offering Memorandum and related
matters were discussed, and although such counsel has not independently
verified, is not passing on, and is not assuming any responsibility for the
accuracy, completeness or fairness of the statements contained in, the Offering
Memorandum, no facts have come to such counsel’s attention that lead such
counsel to believe that the Preliminary Offering Memorandum and the Pricing
Supplement as of the Execution Time and as of the Closing Date, and the Final
Offering Memorandum as of its date and as of the Closing Date (in each case
other than (i) the financial statements included or incorporated by reference
therein, including the notes and schedules thereto and the auditors’ reports
thereon, and (ii) the other financial and statistical information included or
incorporated by reference therein, as to which such counsel need not comment),
contained or contains an untrue statement of a material fact or omitted or omits
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.
     In rendering such opinion, such counsel may (A) rely in respect of matters
of fact upon certificates of officers and employees of the Plains Parties and
upon information obtained from public officials, (B) assume that all documents
submitted to him as

27



--------------------------------------------------------------------------------



 



originals are authentic, that all copies submitted to him conform to the
originals thereof, and that the signatures on all documents examined by him are
genuine, (C) state that such opinions are limited to federal laws and the
Delaware LP Act, the Delaware LLC Act and the DGCL and the laws of the State of
Texas and (D) state that he expresses no opinion with respect to state or local
taxes or tax statutes.
     (d) The Initial Purchasers shall have received on the Closing Date, an
opinion of Bennett Jones LLP with respect to the Province of Alberta, the
Province of Nova Scotia and the federal laws of Canada, dated the Closing Date
and addressed to the Initial Purchasers, to the effect that:
     (i) Each of the Canadian Subsidiaries has been duly formed and is validly
existing in good standing as a limited partnership or unlimited liability
company under the laws of its jurisdiction of formation with all necessary
partnership or corporate power and authority to own or lease its properties, as
the case may be, in all material respects as described in the Offering
Memorandum, and to conduct its business as currently conducted and as proposed
in the Offering Memorandum to be conducted. PMC NS has all necessary corporate
power and authority to act as general partner of PMC LP in all material respects
as described in the Offering Memorandum. Each of the Canadian Subsidiaries is
duly registered extra-provincially for the transaction of business and is in
good standing under the laws of the jurisdictions set forth on Exhibit C to this
Agreement.
     (ii) PMC NS is the sole general partner of PMC LP with a 0.01% interest in
PMC LP; such interest has been duly authorized and validly issued in accordance
with the PMC LP Partnership Agreement; and PMC NS owns such interest free and
clear of all liens, encumbrances, security interests, charges or claims in
respect of which a financing statement under the laws of the Provinces of Nova
Scotia or Alberta naming PMC NS as debtor is on file.
     (iii) Plains Marketing is the sole limited partner of PMC LP with a 99.99%
limited partner interest in PMC LP; such limited partner interest has been duly
authorized and validly issued in accordance with the PMC LP Partnership
Agreement and is fully paid (to the extent required under the PMC LP Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
matters described in the PMC LP Partnership Agreement).
     (iv) PMC LLC is the registered holder of 100% of the issued and outstanding
capital stock of PMC NS; such share capital has been duly authorized and validly
issued in accordance with the PMC NS Memorandum and Articles of Association, as
fully paid and nonassessable shares (except as such nonassessability may be
affected by the laws of the Province of Nova Scotia).
     (v) This Agreement has been duly authorized and validly executed and
delivered by each of PMC LP and PMC NS.

28



--------------------------------------------------------------------------------



 



     (vi) The Indenture has been duly authorized, executed and delivered by each
of PMC LP and PMC NS. The laws of the Province of Alberta would permit an action
to be brought against PMC LP or PMC NS before a court of competent jurisdiction
in the Province of Alberta to enforce a final and conclusive in personam
judgment for a sum certain obtained in a New York court relating to the
Indenture which is not impeachable as void or voidable under the internal laws
of the State of New York which action is predicated solely upon civil liability,
subject to certain exceptions set forth in such opinion.
     (vii) No permit, consent, approval, authorization, order, registration,
filing or qualification of or with any court, governmental agency or body of the
federal government of Canada or the Province of Alberta is required for the
offering, issuance and sale by the Issuers of the Securities, the issuance of
the Exchange Securities, or the execution, delivery and performance of the
Indenture by the Plains Parties.
     (viii) The PMC LP Partnership Agreement has been duly authorized, executed
and delivered by PMC NS and is a valid and legally binding agreement of PMC NS
and Plains Marketing enforceable against each of them in accordance with its
terms; provided that, with respect to such agreement, the enforceability thereof
may be limited by (A) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws from time to time in effect affecting
creditors’ rights and remedies generally and by general principles of equity
(regardless of whether such principles are considered in a proceeding in equity
or at law) and (B) public policy, applicable law relating to fiduciary duties
and indemnification and an implied covenant of good faith and fair dealing.
     (ix) None of the offering, issuance and sale by the Issuers of the
Securities, the issuance of the Exchange Securities, the execution, delivery and
performance of this Agreement by the Plains Parties, the consummation of the
transactions contemplated hereby, the execution, delivery and performance of the
Indenture and the Registration Rights Agreements by the Plains Parties which are
parties thereto or the consummation of the transactions contemplated thereby
constitutes or will constitute a violation of the Organizational Documents of
the Canadian Subsidiaries.
     (x) To the knowledge of such counsel, each of PMC LP and PMC NS has such
permits, consents, licenses, franchises and authorizations (“permits”) issued by
the appropriate federal or provincial or regulatory authorities as are necessary
to own or lease its properties and to conduct its business as currently
conducted and as proposed in the Offering Memorandum to be conducted, subject to
such qualifications as may be set forth in the Offering Memorandum, and except
for such permits, consents, licenses, franchises and authorizations which, if
not obtained would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect upon the operations conducted by PMC LP and
PMC NS taken as a whole.

29



--------------------------------------------------------------------------------



 



     In rendering such opinion, such counsel may (A) rely in respect of matters
of fact upon certificates of officers and employees of the Plains Parties and
upon information obtained from public officials, (B) assume that all documents
submitted to them as originals are authentic, that all copies submitted to them
conform to the originals thereof, and that the signatures on all documents
examined by them are genuine, (C) state that such opinions are limited to
federal laws of Canada and the laws of the Provinces of Alberta and Nova Scotia,
excepting therefrom municipal and local ordinances and regulations and (D) state
that they express no opinion with respect to state or local taxes or tax
statutes to which any of the limited partners of the Partnership or any of the
Plains Parties may be subject.
     In rendering such opinion, such counsel shall state that (A) Vinson &
Elkins L.L.P. is thereby authorized to rely upon such opinion letter in
connection with the transactions contemplated by this Agreement as if such
opinion letter were addressed and delivered to them on the date thereof and
(B) subject to the foregoing, such opinion letter may be relied upon only by the
Initial Purchasers and their counsel in connection with the transactions
contemplated by this Agreement and no other use or distribution of this opinion
letter may be made without such counsel’s prior written consent.
     (e) The Initial Purchasers shall have received on the Closing Date an
opinion of Baker Botts L.L.P., counsel for the Initial Purchasers, dated the
Closing Date and addressed to the Initial Purchasers, with respect to the
issuance and sale of the Securities, the issuance of the Exchange Securities,
the Indenture, the Registration Rights Agreements, the Offering Memorandum and
other related matters the Initial Purchasers may reasonably require.
     (f) The Initial Purchasers shall have received letters addressed to the
Initial Purchasers, dated, respectively, the date of this Agreement, the time of
purchase and the Closing Date from each of PricewaterhouseCoopers LLP and KPMG
LLP, in form and substance satisfactory to the Initial Purchasers, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to initial purchasers, delivered according to Statement of
Auditing Standards Nos. 72, 76 and 100 (or any successor bulletins), with
respect to the audited and unaudited financial statements and certain financial
information contained or incorporated by reference in the Preliminary Offering
Memorandum, the Pricing Supplement and the Final Offering Memorandum and certain
pro forma financial information filed by the Partnership in its Current Reports
on Form 8-K filed on July 14, 2006 and August 24, 2006.
     (g) The Plains Parties shall not have failed at or prior to the Closing
Date to have performed or complied in all material respects with any of their
agreements herein contained and required to be performed or complied with by
them hereunder at or prior to the Closing Date.
     (h) The Plains Parties shall have furnished or caused to be furnished to
you such further certificates and documents as you shall have reasonably
requested.

30



--------------------------------------------------------------------------------



 



     (i) There shall have been furnished to you at the Closing Date a
certificate reasonably satisfactory to you, signed on behalf of the Partnership
by the President or any Vice President and the Chief Financial Officer or Chief
Accounting Officer of GP LLC to the effect that: (A) the representations and
warranties of each of the Partnership, the General Partner and GP LLC contained
in this Agreement were true and correct at and as of the Execution Time and are
true and correct at and as of the Closing Date as though made at and as of the
Closing Date; (B) each of the Partnership, the General Partner and GP LLC has in
all material respects performed all obligations and satisfied all conditions
required to be performed or satisfied by it pursuant to the terms of this
Agreement at or prior to the Closing Date; and (C) since the date of the most
recent financial statements included or incorporated by reference in the
Offering Memorandum (exclusive of any amendment or supplement thereto), there
has been no material adverse change in the condition (financial or otherwise),
business, prospects, properties, net worth or results of operations of the
Partnership and the Subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated by the Offering Memorandum (exclusive of any amendment or
supplement thereto).
     (j) There shall have been furnished to you at the Closing Date a
certificate reasonably satisfactory to you, signed on behalf of GP Inc. by the
President or any Vice President of GP Inc. to the effect that: (A) the
representations and warranties of each of GP Inc., Plains Marketing, Plains
Pipeline, PMC LLC, Basin LLC, Basin LP, Rancho LLC Rancho LP, LPG LLC, LPG
Services LP, LPG Marketing LP, PMI GP LLC, PMI LP and Lone Star contained in
this Agreement were true and correct at and as of the Execution Time and are
true and correct at and as of the Closing Date as though made at and as of the
Closing Date; (B) each of GP Inc., Plains Marketing, Plains Pipeline, PMC LLC,
Basin LLC, Basin LP, Rancho LLC, Rancho LP, LPG LLC, LPG Services LP, LPG
Marketing LP, PMI GP LLC, PMI LP and Lone Star has in all material respects
performed all obligations and satisfied all conditions required to be performed
or satisfied by it pursuant to the terms of this Agreement at or prior to the
Closing Date; and (C) since the date of the most recent financial statements
included or incorporated by reference in the Offering Memorandum (exclusive of
any amendment or supplement thereto), there has been no material adverse change
in the condition (financial or otherwise), business, prospects, properties, net
worth or results of operations of the Partnership and the Subsidiaries, taken as
a whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated by the Offering Memorandum
(exclusive of any amendment or supplement thereto).
     (k) There shall have been furnished to you at the Closing Date a
certificate reasonably satisfactory to you, signed on behalf of PAA Finance by
the President or any Vice President of PAA Finance to the effect that: (A) the
representations and warranties of PAA Finance contained in this Agreement were
true and correct at and as of the Execution Time and are true and correct at and
as of the Closing Date as though made at and as of the Closing Date and (B) PAA
Finance has in all material respects performed all obligations and satisfied all
conditions required to be performed or satisfied by it pursuant to the terms of
this Agreement at or prior to the Closing Date.

31



--------------------------------------------------------------------------------



 



     (l) There shall have been furnished to you at the Closing Date a
certificate reasonably satisfactory to you, signed on behalf of PMC NS by the
President or any Vice President of PMC NS to the effect that: (A) the
representations and warranties of each of PMC NS and PMC LP contained in this
Agreement were true and correct at and as of the Execution Time and are true and
correct at and as of the Closing Date as though made at and as of the Closing
Date and (B) each of PMC NS and PMC LP has in all material respects performed
all obligations and satisfied all conditions required to be performed or
satisfied by it pursuant to the terms of this Agreement at or prior to the
Closing Date.
     (m) (i) Subsequent to the date of the initial letter or letters referred to
in paragraph (f) of this Section 6, there shall not have been any change or
decrease specified in such letter or letters; or (ii) subsequent to the
Execution Time or, if earlier, the dates as of which information is given in the
Offering Memorandum (exclusive of any amendment or supplement thereto), there
shall not have been any change, or any development involving a prospective
change, in or affecting the condition (financial or otherwise), prospects,
earnings, business or properties of the Partnership, the Subsidiaries and the
Joint Venture, taken as a whole, whether or not arising from transactions in the
ordinary course of business, except as set forth in or contemplated in the
Preliminary Offering Memorandum (exclusive of any amendment or supplement
thereto) the effect of which, in any case referred to in clause (i) or
(ii) above, is, in the sole judgment of the Initial Purchasers, so material and
adverse as to make it impractical or inadvisable to market the Securities as
contemplated by the Offering Memorandum (exclusive of any amendment or
supplement thereto).
          All such opinions, certificates, letters and other documents referred
to in this Section 6 will be in compliance with the provisions hereof only if
they are reasonably satisfactory in form and substance to you and your counsel.
The Issuers shall furnish to the Initial Purchasers conformed copies of such
opinions, certificates, letters and other documents in such number as they shall
reasonably request.
          If any of the conditions specified in this Section 6 shall not have
been fulfilled in all material respects when and as provided in this Agreement,
or if any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Initial Purchasers and counsel for the Initial Purchasers,
this Agreement and all obligations of the Initial Purchasers hereunder may be
cancelled at, or at any time prior to, the Closing Date by the Initial
Purchasers. Notice of such cancellation shall be given to the Issuers in writing
or by telephone or facsimile confirmed in writing.
          The documents required to be delivered by this Section 6 will be
delivered at the office of counsel for the Partnership, at 1001 Fannin, Houston,
Texas 77002, on the Closing Date.
          7. Reimbursement of Expenses. If the sale of the Securities provided
for herein is not consummated because any condition to the obligations of the
Initial Purchasers set forth in Section 6 hereof is not satisfied, because of
any termination pursuant to Section 10(i) hereof based on the suspension of
trading in the Partnership’s Common Units by the

32



--------------------------------------------------------------------------------



 



Commission or the NYSE or Section 10(iii) or because of any refusal, inability
or failure on the part of the Issuers to perform any agreement herein or comply
with any provision hereof other than by reason of a default by the Initial
Purchasers, the Issuers will reimburse the Initial Purchasers on demand for all
out-of-pocket expenses (including reasonable fees and disbursements of counsel)
that shall have been incurred by them in connection with the proposed purchase
and sale of the Securities.
          8. Indemnification and Contribution. (a) Each of the Plains Parties,
jointly and severally, agrees to indemnify and hold harmless each Initial
Purchaser, the directors, officers, employees and agents of each Initial
Purchaser and each person who controls any Initial Purchaser within the meaning
of either the Act or the Exchange Act against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject under the Act, the Exchange Act or other Federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Preliminary Offering Memorandum, the Pricing Supplement,
the Final Offering Memorandum (or in any supplement or amendment to the Final
Offering Memorandum) or any other written information used by the Plains Parties
in connection with the offer and sale of the Securities or any information
provided by the Issuers to any holder or prospective purchaser of Securities
pursuant to Section 5(h) hereof, or in any amendment thereof or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, and agrees to reimburse each such indemnified party, as
incurred, for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Plains Parties will not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made in the Preliminary
Offering Memorandum, the Pricing Supplement or the Final Offering Memorandum, or
in any amendment thereof or supplement thereto, in reliance upon and in
conformity with written information furnished to the Issuers or GP LLC by or on
behalf of the Initial Purchasers specifically for inclusion therein. This
indemnity agreement will be in addition to any liability which any Plains Party
may otherwise have.
          (b) The Initial Purchasers, severally and not jointly, agree to
indemnify and hold harmless the Plains Parties, their respective directors and
the officers and each person who controls the Plains Parties within the meaning
of either the Act or the Exchange Act, to the same extent as the foregoing
indemnity from the Plains Parties to the Initial Purchasers, but only with
reference to written information relating to the Initial Purchasers furnished to
the Issuers or GP LLC by or on behalf of the Initial Purchasers specifically for
inclusion in the Preliminary Offering Memorandum, the Pricing Supplement or the
Final Offering Memorandum (or in any amendment or supplement to the Final
Offering Memorandum). This indemnity agreement will be in addition to any
liability which the Initial Purchasers may otherwise have.
          (c) Promptly after receipt by an indemnified party under this
Section 8 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 8, notify the

33



--------------------------------------------------------------------------------



 



indemnifying party in writing of the commencement thereof, but the failure so to
notify the indemnifying party (i) will not relieve it from liability under
paragraph (a) or (b) above unless and to the extent it did not otherwise learn
of such action and such failure results in the forfeiture by the indemnifying
party of substantial rights and defenses; and (ii) will not, in any event,
relieve the indemnifying party from any obligations to any indemnified party
other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest; (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party; (iii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action; or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. An indemnifying party will
not, without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent (i) includes an unconditional
release of each indemnified party from all liability arising out of such claim,
action, suit or proceeding and (ii) does not include a statement as to or an
admission of fault, culpability or failure to act by or on behalf of any
indemnified party.
          (d) In the event that the indemnity provided in paragraph (a) or
(b) of this Section 8 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, the Plains Parties and the Initial Purchasers
agree to contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with
investigating or defending same) (collectively “Losses”) to which the Plains
Parties and the Initial Purchasers may be subject in such proportion as is
appropriate to reflect the relative benefits received by the Plains Parties on
the one hand and by the Initial Purchasers on the other from the offering of the
Securities; provided, however, that in no case shall the Initial Purchaser be
responsible for any amount in excess of the purchase discount or commission
applicable to the Securities purchased by the Initial Purchaser hereunder. If
the allocation provided by the immediately preceding sentence is unavailable for
any reason, the Plains Parties and the Initial Purchasers shall contribute in
such proportion as is appropriate to reflect not only such relative benefits but
also the relative fault of the Plains Parties on the one hand and of the Initial
Purchasers on the other in connection with the statements or omissions which
resulted in such

34



--------------------------------------------------------------------------------



 



Losses, as well as any other relevant equitable considerations. Benefits
received by the Plains Parties shall be deemed to be equal to the total net
proceeds from the offering (before deducting expenses) received by it, and
benefits received by the Initial Purchasers shall be deemed to be equal to the
total purchase discounts and commissions in each case set forth on the cover of
the Final Offering Memorandum. Relative fault shall be determined by reference
to, among other things, whether any untrue or any alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information provided by the Plains Parties on the one hand or the
Initial Purchasers on the other, the intent of the parties and their relative
knowledge, information and opportunity to correct or prevent such untrue
statement or omission. The Plains Parties and the Initial Purchasers agree that
it would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 8, each person who controls the Initial Purchasers within the
meaning of either the Act or the Exchange Act and each director, officer,
employee and agent of the Initial Purchasers shall have the same rights to
contribution as the Initial Purchasers, and any person who controls the Plains
Parties within the meaning of either the Act or the Exchange Act and the
respective officers and directors of the Plains Parties shall have the same
rights to contribution as the Plains Parties, subject in each case to the
applicable terms and conditions of this paragraph (d).
          9. Default by an Initial Purchaser. If any one or more of the Initial
Purchasers shall fail or refuse to purchase Securities which it or they are
obligated to purchase hereunder on the Closing Date, and the aggregate principal
amount of Securities which such defaulting Initial Purchaser or Initial
Purchasers are obligated but fail or refuse to purchase is not more than one
tenth of the aggregate principal amount of the Securities which the Initial
Purchasers are obligated to purchase on the Closing Date, each non-defaulting
Initial Purchaser shall be obligated, severally, in the proportion which the
principal amount of Securities set forth opposite its name in Schedule 1 hereto
bears to the aggregate principal amount of Securities set forth opposite the
names of all non-defaulting Initial Purchasers, to purchase the Securities which
such defaulting Initial Purchaser or Initial Purchasers are obligated, but fail
or refuse, to purchase. If any one or more of the Initial Purchasers shall fail
or refuse to purchase Securities which it or they are obligated to purchase on
the Closing Date and the aggregate principal amount of Securities with respect
to which such default occurs is more than one tenth of the aggregate principal
amount of Securities which the Initial Purchasers are obligated to purchase on
the Closing Date and arrangements satisfactory to the Initial Purchasers and the
Issuers for the purchase of such Securities by one or more non-defaulting
Initial Purchasers or other party or parties approved by the Initial Purchasers
and the Issuers are not made within 36 hours after such default, this Agreement
will terminate without liability on the part of any party hereto (other than any
defaulting Initial Purchaser). In any such case which does not result in
termination of this Agreement, either the Initial Purchasers or the Issuers
shall have the right to postpone the Closing Date, but in no event for longer
than seven days, in order that the required changes, if any, in the Offering
Memorandum or any other documents or arrangements may be effected. Any action
taken under this paragraph shall not relieve any defaulting Initial Purchaser
from liability in respect of any such default of any such Initial Purchaser
under this Agreement. The term “Initial Purchaser” as used in this Agreement
includes, for all purposes of this Agreement,

35



--------------------------------------------------------------------------------



 



any party not listed in Schedule 1 hereto who, with the approval of the Initial
Purchasers and the approval of the Issuers, purchases Securities which a
defaulting Initial Purchaser is obligated, but fails or refuses, to purchase.
          Any notice under this Section 9 may be made by telecopy or telephone
but shall be subsequently confirmed by letter.
          10. Termination of Agreement. This Agreement shall be subject to
termination in your absolute discretion, without liability on the part of any of
the Initial Purchasers to any Plains Party, by notice to the Issuers prior to
delivery of and payment for the Securities, if at any time prior to such time
(i) trading in the Partnership’s Common Units shall have been suspended by the
Commission or the NYSE or trading in securities generally on the New York Stock
Exchange, the American Stock Exchange or the Nasdaq National Market shall have
been suspended or limited or minimum prices shall have been established; (ii) a
banking moratorium shall have been declared either by federal or New York or
Texas state authorities or a material disruption in commercial banking or
securities settlement or clearance services in the United States shall have
occurred; (iii) (a) a downgrading shall have occurred in any rating accorded the
Securities or any other debt securities of any Plains Parties by any “nationally
recognized statistical rating organization”, as that term is defined by the
Commission for purposes of Rule 436(g)(2) under the Act, or (b) any such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating of the Securities or any
other debt securities of any Plains Parties; or (iv) there shall have occurred
any outbreak or escalation of hostilities or acts of terrorism, declaration by
the United States of a national emergency or war or other calamity or crisis or
any change in financial, political or economic conditions in the United States
or elsewhere, the effect of which on financial markets is such as to make it, in
the sole judgment of the Initial Purchasers, impracticable or inadvisable to
proceed with the offering or delivery of the Securities as contemplated by the
Offering Memorandum (exclusive of any amendment or supplement thereto). Notice
of such termination may be given to the Issuers by telegram, telecopy or
telephone and shall be subsequently confirmed by letter.
          11. Representations and Indemnities to Survive. The respective
agreements, representations, warranties, indemnities and other statements of the
Plains Parties or their respective officers and of the Initial Purchasers set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of the Initial
Purchasers or the Plains Parties or any of the officers, directors or
controlling persons referred to in Section 8 hereof, and will survive delivery
of and payment for the Securities. The provisions of Sections 7 and 8 hereof
shall survive the termination or cancellation of this Agreement.
          12. Notices. All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Initial Purchasers, will be
mailed, delivered or telefaxed to Citigroup Global Markets Inc. General Counsel
(fax no.: (212) 816-7912) and confirmed to the General Counsel at Citigroup
Global Markets Inc., 388 Greenwich Street, New York, New York 10013, Attention:
General Counsel; or, if sent to any of the Plains Parties, will be mailed,
delivered or telefaxed to the Issuers at 333 Clay, Suite 1600, Houston, TX
77002, fax no.: (713) 646-4313 and confirmed to it at (713) 646-4100, attn: Tim
Moore.

36



--------------------------------------------------------------------------------



 



          13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the officers
and directors and controlling persons referred to in Section 8 hereof, and,
except as expressly set forth in Section 5(h) hereof, no other person will have
any right or obligation hereunder.
          14. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Plains Parties and the
Initial Purchasers, or any of them, with respect to the subject matter hereof.
          15. Applicable Law; Counterparts. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed within the State of New York. This Agreement
may be signed in various counterparts which together constitute one and the same
instrument. If signed in counterparts, this Agreement shall not become effective
unless at least one counterpart hereof shall have executed and delivered on
behalf of each party hereto.
          16. Headings. The Section headings used herein are for convenience
only and shall not affect the construction hereof.
          17. Effective Date of Agreement. This Agreement shall become effective
upon the execution and delivery hereof by the parties hereto.
          18. No Fiduciary Duty. The Plains Parties hereby acknowledge that
(a) the purchase and sale of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the Plains Parties, on the one hand,
and the Initial Purchasers and any affiliate through which it may be acting, on
the other, (b) the Initial Purchasers are acting as principal and not as an
agent or fiduciary of the Plains Parties and (c) the Plains Parties’ engagement
of the Initial Purchasers in connection with the offering and the process
leading up to the offering is as independent contractors and not in any other
capacity. Furthermore, the Plains Parties agree that they are solely responsible
for making their own judgments in connection with the offering (irrespective of
whether any of the Initial Purchasers has advised or is currently advising the
Plains Parties on related or other matters). The Plains Parties agree that they
will not claim that the Initial Purchasers have rendered advisory services of
any nature or respect, or owe an agency, fiduciary or similar duty to the Plains
Parties, in connection with such transaction or the process leading thereto.
          19. Definitions. The terms which follow, when used in this Agreement,
shall have the meanings indicated.
          “Act” shall mean the Securities Act of 1933, as amended, and the rules
and regulations of the Commission promulgated thereunder.
          “Commission” shall mean the Securities and Exchange Commission.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.

37



--------------------------------------------------------------------------------



 



          “Investment Company Act” shall mean the Investment Company Act of
1940, as amended, and the rules and regulations of the Commission promulgated
thereunder.
          “Regulation D” shall mean Regulation D under the Act.
          “Regulation S” shall mean Regulation S under the Act.
          “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder.

38



--------------------------------------------------------------------------------



 



          If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this Agreement and your acceptance shall represent a binding agreement among the
Plains Parties and the Initial Purchasers.

                 
 
                    Very truly yours,    
 
                    PLAINS ALL AMERICAN PIPELINE, L.P.    
 
                    By:   PLAINS AAP, L.P.             its General Partner    
 
                    By:   PLAINS ALL AMERICAN GP LLC             its General
Partner    
 
               
 
      By:        
 
                            Name: Phil Kramer             Title:   Executive
Vice President and Chief
            Financial Officer
 
                    PAA FINANCE CORP.    
 
               
 
      By:        
 
                            Name: Phil Kramer             Title:   Executive
Vice President and Chief
            Financial Officer
 
                    PLAINS AAP, L.P.    
 
                    By:   PLAINS ALL AMERICAN GP LLC             its General
Partner    
 
               
 
      By:        
 
                            Name: Phil Kramer             Title:   Executive
Vice President and Chief
            Financial Officer

 



--------------------------------------------------------------------------------



 



                 
 
                    PLAINS ALL AMERICAN GP LLC    
 
               
 
      By:        
 
                            Name: Phil Kramer             Title:   Executive
Vice President and Chief
            Financial Officer
 
                    PLAINS MARKETING, L.P.    
 
                    By:   PLAINS MARKETING GP INC.             its General
Partner    
 
               
 
      By:        
 
                            Name: Phil Kramer             Title:   Executive
Vice President and Chief
            Financial Officer
 
                    PLAINS PIPELINE, L.P.    
 
                    By:   PLAINS MARKETING GP INC.             its General
Partner    
 
               
 
      By:        
 
                            Name: Phil Kramer             Title:   Executive
Vice President and Chief
            Financial Officer
 
                    PLAINS MARKETING GP INC.    
 
               
 
      By:        
 
                            Name: Phil Kramer             Title:   Executive
Vice President and Chief
            Financial Officer

2



--------------------------------------------------------------------------------



 



                 
 
                    PLAINS MARKETING CANADA LLC    
 
                    By:   PLAINS MARKETING, L.P.             its Sole Member    
 
                    By:   PLAINS MARKETING GP INC.             its General
Partner    
 
               
 
      By:        
 
                            Name: Phil Kramer             Title:   Executive
Vice President and Chief
            Financial Officer
 
                    PMC (NOVA SCOTIA) COMPANY    
 
      By:        
 
                            Name: Phil Kramer             Title:   Executive
Vice President
 
                    PLAINS MARKETING CANADA, L.P.    
 
                    By:   PMC (NOVA SCOTIA) COMPANY             its General
Partner    
 
               
 
      By:        
 
                            Name: Phil Kramer             Title:   Executive
Vice President
 
                    BASIN HOLDINGS GP LLC    
 
                    By:   PLAINS PIPELINE, L.P.             its Sole Member    
 
                    By:   PLAINS MARKETING GP INC.             its General
Partner    
 
               
 
      By:        
 
                            Name: Phil Kramer             Title:   Executive
Vice President and Chief
            Financial Officer

3



--------------------------------------------------------------------------------



 



                 
 
                    BASIN PIPELINE HOLDINGS, L.P.    
 
                    By:   BASIN HOLDINGS GP LLC             its General Partner
   
 
                    By:   PLAINS PIPELINE, L.P.             its Sole Member    
 
                    By:   PLAINS MARKETING GP INC.             its General
Partner    
 
               
 
      By:        
 
                            Name: Phil Kramer             Title:   Executive
Vice President and Chief
            Financial Officer
 
                    RANCHO HOLDINGS GP LLC    
 
                    By:   PLAINS PIPELINE, L.P.             its Sole Member    
 
                    By:   PLAINS MARKETING GP INC.             its General
Partner    
 
               
 
      By:        
 
                            Name: Phil Kramer             Title:   Executive
Vice President and Chief
            Financial Officer
 
                    RANCHO PIPELINE HOLDINGS, L.P.    
 
                    By:   RANCHO HOLDINGS GP LLC             its General Partner
   
 
                    By:   PLAINS PIPELINE, L.P.             its Sole Member    
 
                    By:   PLAINS MARKETING GP INC.             its General
Partner    
 
               
 
      By:        
 
                            Name: Phil Kramer             Title:   Executive
Vice President and Chief
            Financial Officer

4



--------------------------------------------------------------------------------



 



                 
 
                    PLAINS LPG SERVICES GP LLC    
 
                    By:   PLAINS MARKETING, L.P.             its Sole Member    
 
                    By:   PLAINS MARKETING GP INC.             its General
Partner    
 
               
 
      By:        
 
                            Name: Phil Kramer             Title:   Executive
Vice President and Chief
            Financial Officer
 
                    PLAINS LPG SERVICES, L.P.    
 
                    By:   PLAINS LPG SERVICES GP LLC             its General
Partner    
 
                    By:   PLAINS MARKETING, L.P.             its Sole Member    
 
                    By:   PLAINS MARKETING GP INC.             its General
Partner    
 
               
 
      By:        
 
                            Name: Phil Kramer             Title:   Executive
Vice President and Chief
            Financial Officer

5



--------------------------------------------------------------------------------



 



                 
 
                    LONE STAR TRUCKING, LLC    
 
                    By:   PLAINS LPG Services, L.P.             its Sole Member
   
 
                    By:   PLAINS LPG Services GP LLC             its General
Partner    
 
                    By:   PLAINS MARKETING, L.P.             its Sole Member    
 
                    By:   PLAINS MARKETING GP INC.             its General
Partner    
 
               
 
      By:        
 
                            Name: Phil Kramer             Title:   Executive
Vice President and Chief
            Financial Officer
 
                    PLAINS MARKETING INTERNATIONAL GP LLC    
 
                    By:   PLAINS MARKETING, L.P.             its Sole Member    
 
                    By:   PLAINS MARKETING GP INC.             its General
Partner    
 
               
 
      By:        
 
                            Name: Phil Kramer             Title:   Executive
Vice President and Chief
            Financial Officer

6



--------------------------------------------------------------------------------



 



                 
 
                    PLAINS MARKETING INTERNATIONAL, L.P.    
 
                    By:   PLAINS MARKETING INTERNATIONAL GP LLC             its
General Partner    
 
                    By:   PLAINS MARKETING, L.P.             its Sole Member    
 
                    By:   PLAINS MARKETING GP INC.             its General
Partner    
 
               
 
      By:        
 
                            Name: Phil Kramer             Title:   Executive
Vice President and Chief
            Financial Officer
 
                    PLAINS LPG MARKETING, L.P.    
 
                    By:   PLAINS LPG SERVICES GP LLC             its General
Partner    
 
                    By:   PLAINS MARKETING, L.P.             its Sole Member    
 
                    By:   PLAINS MARKETING GP INC.             its General
Partner    
 
               
 
      By:        
 
                            Name: Phil Kramer             Title:   Executive
Vice President and Chief
            Financial Officer

7



--------------------------------------------------------------------------------



 



The foregoing Agreement is hereby
confirmed and accepted by the Initial
Purchasers as of the date first above written.
Citigroup Global Markets Inc.
UBS Securities LLC
Banc of America Securities LLC
J.P. Morgan Securities Inc.
Wachovia Capital Markets, LLC
BNP Paribas Securities Corp.
SunTrust Capital Markets, Inc.
Comerica Securities, Inc.
Commerzbank Capital Markets Corp.
DnB NOR Markets, Inc.
Fortis Securities LLC
HSBC Securities (USA) Inc.
ING Financial Markets LLC
Mitsubishi UFJ Securities International plc
Piper Jaffray & Co.
RBC Capital Markets Corporation
Scotia Capital (USA) Inc.
Daiwa Securities America Inc.
SG Americas Securities, LLC
Wedbush Morgan Securities Inc.
Wells Fargo Securities, LLC

         
 
       
By:
  Citigroup Global Markets Inc.    
 
       
By:
       
 
       
 
  Name: Brian Bednarski
Title:   Director    

 



--------------------------------------------------------------------------------



 



Schedule 1

                      Principal Amount of     Principal Amount of       2017
Securities to be     2037 Securities to be   Initial Purchasers   Purchased    
Purchased  
Citigroup Global Markets Inc.
  $ 61,250,000     $ 91,875,000  
UBS Securities LLC
    61,250,000       91,875,000  
Banc of America Securities LLC
    54,000,000       81,000,000  
J.P. Morgan Securities Inc.
    54,000,000       81,000,000  
Wachovia Capital Markets, LLC
    54,000,000       81,000,000  
BNP Paribas Securities Corp.
    20,000,000       30,000,000  
SunTrust Capital Markets, Inc.
    20,000,000       30,000,000  
Fortis Securities LLC
    10,750,000       16,125,000  
Scotia Capital (USA) Inc.
    10,750,000       16,125,000  
Comerica Securities, Inc.
    4,500,000       6,750,000  
Commerzbank Capital Markets Corp.
    4,500,000       6,750,000  
Daiwa Securities America Inc.
    4,500,000       6,750,000  
DnB NOR Markets, Inc.
    4,500,000       6,750,000  
HSBC Securities (USA) Inc.
    4,500,000       6,750,000  
ING Financial Markets LLC
    4,500,000       6,750,000  
Mitsubishi UFJ Securities International plc
    4,500,000       6,750,000  
Piper Jaffray & Co.
    4,500,000       6,750,000  
RBC Capital Markets Corporation
    4,500,000       6,750,000  
SG Americas Securities, LLC
    4,500,000       6,750,000  
Wedbush Morgan Securities Inc.
    4,500,000       6,750,000  
Wells Fargo Securities, LLC
    4,500,000       6,750,000  
 
           
Total
  $ 400,000,000     $ 600,000,000  

2



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Pricing Supplement
PRICING SUPPLEMENT DATED October 23, 2006
ISSUERS: Plains All American Pipeline, L.P. and PAA Finance Corp.
SIZE: $400,000,000
MATURITY/MATURITY DATE: January 15, 2017 (10 yr)
ISSUE PRICE: 99.562%
NET PROCEEDS TO ISSUERS: $395,648,000
COUPON: 6.125%
MAKE WHOLE CALL: T + 25 bp
SPECIAL REDEMPTION: 101% Call if PPX merger does not close by 2/15/2007
SPREAD: 135 bp
YIELD: 6.180%
INTEREST PAYMENT DATES: January 15 and July 15
FIRST INTEREST PAYMENT: July 15, 2007
FORMAT: 144A and Regulation S
BOOKS: Citigroup
JT BOOK-RUNNING MGRS: UBS Securities LLC, Bank of America Securities LLC,
JPMorgan, Wachovia Securities
LD MGRS: BNP Paribas, SunTrust Robinson Humphrey
SR CO MGRS: Fortis Securities, Scotia Capital
CO MGRS: Comerica Securities, Commerzbank Corporates & Markets, DnB NOR Markets,
HSBC, ING Financial Markets, Mitsubishi UFJ Securities, Piper Jaffray, RBC
Capital Markets, Societe Generale, Daiwa Securities America Inc., Wedbush Morgan
Securities Inc., Wells Fargo Securities
USE of PROCEEDS: Repay outstanding indebtedness and general partnership purposes
SETTLEMENT: (T+5) October 30, 2006
MARKETING: Preliminary Offering Memorandum dated October 23, 2006
SIZE: $600,000,000
MATURITY/MATURITY DATE: January 15, 2037 (30 yr)
ISSUE PRICE: 99.171%
NET PROCEEDS TO ISSUERS: $589,776,000
COUPON: 6.650%
MAKE WHOLE CALL: T + 30 bp
SPECIAL REDEMPTION: 101% Call if PPX merger does not close by 2/15/2007
SPREAD: 175 bp
YIELD: 6.712%
INTEREST PAYMENT DATES: January 15 and July 15
FIRST INTEREST PAYMENT: July 15, 2007
FORMAT: 144A and Regulation S
BOOKS: Citigroup
JT BOOK-RUNNING MGRS: UBS Securities LLC, Bank of America Securities LLC,
JPMorgan,
Wachovia Securities
LD MGRS: BNP Paribas, SunTrust Robinson Humphrey
SR CO MGRS: Fortis Securities, Scotia Capital
CO MGRS: Comerica Securities, Commerzbank Corporates & Markets, DnB NOR Markets,
HSBC, ING Financial Markets, Mitsubishi UFJ Securities, Piper Jaffray, RBC
Capital Markets, Societe Generale, Daiwa Securities America Inc., Wedbush Morgan
Securities Inc., Wells Fargo Securities
USE of PROCEEDS: Repay outstanding indebtedness and general partnership purposes

A-1



--------------------------------------------------------------------------------



 



SETTLEMENT: (T+5) October 30, 2006
MARKETING: Preliminary Offering Memorandum dated October 23, 2006
The information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum.
The securities referred to herein have not been registered under the Securities
Act of 1933 and may not be offered or sold in the United States or to US persons
other than “qualified institutional buyers” as defined in Rule 144A under the
Securities Act or outside the United States to non-US persons pursuant to
Regulation S under the Securities Act. Nothing in this communication shall
constitute an offer to sell or the solicitation of an offer to buy securities in
any jurisdiction in which such offer or sale would be unlawful. Offers of these
securities are made only by means of the offering memorandum. You are reminded
that this notice has been delivered to you on the basis that you are a person
into whose possession this notice may be lawfully delivered in accordance with
the laws of jurisdiction in which you are located and you may not nor are you
authorized to deliver this notice to any other person and you agree not to copy
or retransmit this notice. See “Notice to Investors” in the Preliminary Offering
Memorandum.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Selling Restrictions for Offers and
Sales Outside the United States
          (1)(a) The Securities have not been and will not be registered under
the Act and may not be offered or sold within the United States or to, or for
the account or benefit of, U.S. persons (other than a distributor) except in
accordance with Regulation S under the Act or pursuant to an exemption from the
registration requirements of the Act. The Initial Purchasers represent and agree
that, except as otherwise permitted by Section 4(a)(i) of the Agreement to which
this is an exhibit, they have not offered and sold the Securities, and will not
offer and sell the Securities, (i) as part of their distribution at any time;
and (ii) otherwise until 40 days after the later of the commencement of the
offering and the Closing Date, except in accordance with Rule 903 of
Regulation S under the Act or another exemption from the registration
requirements of the Act. The Initial Purchasers represent and agree that neither
they, nor any of their Affiliates nor any person acting on their behalf or on
behalf of their Affiliates has engaged or will engage in any directed selling
efforts with respect to the Securities, and that they and their Affiliates have
complied and will comply with the offering restrictions requirement of
Regulation S. The Initial Purchasers agree that, at or prior to the confirmation
of sale of Securities (other than a sale of Securities pursuant to
Section 4(a)(i) of the Agreement to which this is an exhibit), they shall have
sent to each distributor, dealer or person receiving a selling concession, fee
or other remuneration that purchases Securities from them during the
distribution compliance period referred to in Regulation S under the Act a
confirmation or notice to substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Act”) and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons (i) as part
of their distribution at any time or (ii) otherwise until 40 days after the
later of the date of the Securities were first offered to persons other than
“distributors” (as defined in Regulation S under the Act) in reliance upon
Regulation S under the Act and the Closing Date, except in either case in
accordance with Regulation S or Rule 144A under the Act. Terms used above have
the meanings given to them by Regulation S under the Act.”
     (b) The Initial Purchasers also represent and agree that they have not
entered and will not enter into any contractual arrangement with any distributor
with respect to the distribution of the Securities, except with their Affiliates
or with the prior written consent of the Partnership.
     (c) Terms used in this Section have the meanings given to them by
Regulation S.
          (2) The Initial Purchasers represent and agree that (i) they have not
offered or sold and, prior to the date six months after the date of issuance of
the Securities, will not offer or sell any Securities to persons in the United
Kingdom except to persons whose ordinary activities involve them in acquiring,
holding, managing or disposing of investments (as principal or agent)
 B-1

 



--------------------------------------------------------------------------------



 



for the purposes of their businesses or otherwise in circumstances which have
not resulted and will not result in an offer to the public in the United Kingdom
within the meaning of the Public Offers of Securities Regulations 1995, as
amended; (ii) they have complied and will comply with all applicable provisions
of the Financial Services and Markets Act 2000 (the “FSMA”) with respect to
anything done by them in relation to the Securities in, from or otherwise
involving the United Kingdom; and (iii) they have only communicated, or caused
to be communicated, and will only communicate, or cause to be communicated, any
invitation or inducement to engage in investment activity (within the meaning of
Section 21 of the FSMA) received by them in connection with the issue or sale of
the Securities in circumstances in which Section 21(1) of the FSMA does not
apply to us.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Exhibit A to Opinions in Sections 6(a) and (d)

      Entity   Jurisdiction in which registered or qualified
Plains All American Pipeline, L.P.
  Texas
PAA Finance Corp.
  None
Plains AAP, L.P.
  Texas
Plains All American GP LLC
  California, Louisiana, Oklahoma, Texas
Plains Marketing GP Inc.
  California, Illinois, Louisiana, Oklahoma, Texas
Plains Marketing, L.P.
  California, Illinois, Louisiana, Oklahoma
Plains Pipeline, L.P.
  California, Illinois, Louisiana, Oklahoma
Plains Marketing Canada LLC
  None
PMC (Nova Scotia) Company
  Alberta, British Columbia, Manitoba, Ontario, Saskatchewan
Plains Marketing Canada, L.P.
  Manitoba, Saskatchewan, California, Louisiana, Maryland, Michigan, North
Dakota,
 
  Oklahoma, Texas
Basin Holdings GP LLC
  Oklahoma, Texas
Basin Pipeline Holdings, LP
  Oklahoma, Texas
Rancho Holdings GP LLC
  Texas
Rancho Pipeline Holdings, L.P.
  Texas
PAA/Vulcan Gas Storage, LLC
  Texas
Plains LPG Services GP LLC
  Illinois, Mississippi, North Dakota
Plains LPG Services, L.P.
  California, Illinois, Michigan, New Hampshire, Oklahoma, Texas
Lone Star Trucking, LLC
  None
Plains Marketing International GP LLC
  None
Plains Marketing International, L.P.
  None
Plains LPG Marketing, L.P.
  None

 C-1

 